 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralTransformer Company,andInternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,and Local No.305, InternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,Party of Interest.Case 25-CA-2580October 28, 1968DECISION AND ORDEROn February 21, 1968, Trial Examiner Stanley NOhlbaum issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Decision and asupporting brief, and the Charging Party filed cross-exceptions, a brief in support thereof, and a brief inoppositiontoRespondent's exceptionsGeneralCounsel filed a brief in support of the Trial Exam-iner'sDecision and Respondent filed a brief inopposition to the Charging Party's cross-exceptions.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed i The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, the cross-excep-tions, the briefs, and the entire record in the case, andhereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, except as modifiedherein.ORDERPursuant to Section 10 (c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial - Examiner, asmodified below, and orders that Respondent, GeneralTransformer Company, Fowler, Indiana, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as herein modified.1.Delete paragraph 1(e) from the Trial Examiner'sRecommended Order and renumber all subsequentparagraphs accordingly.2.Delete the fourth indented paragraph from thenotice and renumber all subsequent paragraphs ac-cordinglyIT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed, insofar as it alleges violationsnot found herein.iCHAIRMAN MCCULLOCHand MEMBERFANNING, dissent-ing.The basic issue in this case is whether the certifiedInternational Union (AIW) voluntarily relinquished itsrepresentative status in favor of its Local 305. If, infact, Local 305 was substituted for the International,Respondent did not violate Section 8(a)(5) when itbargained with and executed a collective-bargainingagreement with the Local. Contrary to the majority,we would find that such a substitution was volun-tarily effectuated by the parties.The most persuasive evidence that such a substitu-tion was intended is to be found in the agreementsexecuted by the parties. The first collective-bargainingagreement relevant to this case was executed byRespondent "and Local No. 305, InternationalUnion, Allied Industrial Workers of America, AFL-CIO," was signed by four members of the Localunion, and was only "approved as to content andform" by the International.' The InternationalUnion, in short, chose not to become a party to theagreement. Such an intention is reflected, not only inthe agreement itself, but in the intraunion documentswhich explain the purpose of the pertinent contractlanguage. The opening sentence, which sets forth thenames of the contracting parties, and the phrase"approved as to content and form" are standardphrases recommended by the International for inclu-sion in all contracts executed by affiliated locals.Explaining the purposes of this language, an "Instruc-tion Sheet For Determining What Clauses Are To BeNegotiated" states:The International Union .. in participatingin the negotiation of this agreement, through itsdirect representatives, has acted merely as an agentfor the employees covered by this agreement, andnot as a principal, or as a party to this agreement.It shall under no circumstances be liable for anystrike, breach or other default.... The signature ofthe direct representative of the International Unionappearing hereinafter is evidence of approval of theagreement by the International Union, but doesnot make the International Union a party to suchiRespondent's request for oral argument is hereby denied as therecord,the exceptions,and the briefs adequately present the issues andthe positions of the parties2 The Trial Examiner found that Respondent violated Section8(a)(i)of the Act when, on June 7,PlantManager Sturtz toldemployees that if they rejected Respondent's proposal for an extensionof the contract,"you won't get the money,probably have to live outthe life of the present contract " Contrary to the Trial Examiner, wefind that in this statement,Sturtz did nothing more than explain the173 NLRB No. 61terms of Respondent's offer in response to an employee's question Weconclude,therefore, that the statement contained no threat of reprisaland was not violative of Section 8(a)(1).3 In contrast, when,in other negotiations,AIW has intended tobecome a party to the contract,ithas spelled out such an intentionexplicitly by providing in the opening sentence that the agreement wasbetween the Company and AIW and the Local Union Such agreementshave been signed by the AIW representative with no notation ofapproval as to content and form. GENERAL TRANSFORMER CO.agreement, nor liable in any way thereunder.4The statements made during the organizing cam-paign preceding the signing of the agreement providefurther evidence of relinquishment. Both orally and incampaign leaflets, employees were told that if theInternational Union won the election it would chartera local union; that the "local union is the contractingparty"with "full power to negotiate wages andworking conditions;" that the local would "enjoycomplete autonomy," that the International and itsrepresentatives were "pledged to act in their advisorycapacity", and that "the final decision of acceptanceor rejection of the contract is solely in the hands ofthe local union." In short, the placement of finalbargaining authority in the local union, with effectivecontrol in the members themselves, was the basis ofAIW's appeal to the employees in its organizaingcampaign.The policy of transferring full bargaining authorityto local unions after the International has beencertified is reflected in the International Union'scurrent constitution. Previous constitutions providedthat the International Board could negotiate collec-tive agreements subject to approval of the membersinvolved. Such constitutions also specified that collec-tive-bargaining agreements were to become effectiveonly when signed by an International representative.In marked contrast, the current constitution providesthat "Local Unions . . constitute the basic organiza-tionalunit of the International Union;" that theLocal, rather than the International, is "the highestauthority for handling contract grievances,"5 thatcontracts between local unions and employers shall besigned by the local presidents "and such other officersor committeemen as the Local Union may designate."All of these factors persuade us that in accordancewith its usual practice, AIW in this case fully intendedto relinquish its representative status in favor of Local305. Having chosen to absolve itself from contractualliability by not becoming a party to the contract, wedo not believe that AIW is entitled to demand that itbe bargained with as if it were an actual party to thecontract.In contending that no relinquishment occurred,General Counsel and AIW rely heavily on the fact thatthe International representative was at all times thekey negotiator for the Union, that he spoke for theUnion at the negotiating table, that he prepared theUnion's proposals and that he processed, and hascontinued to process important grievances. The Gen-eral Counsel and the AIW contend that this degree ofparticipation is inconsistent with the idea that theInternational Union relinquished its certification. Wedisagree. The local bargaining committee in this casewas composed of rank-and-file employees who hadlittleexperience in processing grievances or negoti-ating contracts. It is logical to expect that such a localcommittee will turn for assistance to the International361representative in the same way that a private partyoften turns for assistance to his attorney. The fact,however, that the International representative domi-nates negotiations and receives all of the employer'sproposals, does not without more make the Interna-tional a party to the contract any more than anattorney negotiating for his client becomes a party tohis client's contract.For all of these reasons, we would find that AIWrelinquished its status as bargaining agent to Local305, and, therefore, by bargaining with the Local 305for modifications of the existing contract, Respond-ent did not violate Section 8(a)(5) of the Act.4 Clearly,Respondent cannot insulate itself from contractualliability simply by stating that it does not intend to be liable. Nor can ituse intraunion communications to contradict or vary the terms of thewritten contract.Such communications can, however,be used to clarifythe intention of the parties and resolve ambiguities in the contractuallanguage. 3 Corbin,Contracts§579 (1960).5 In explaining the purpose of this provision,a delegate to theUnion's convention stated that it was necessary"to cover some disputesthat the International has had in court."TRIAL EXAMINER'S DECISIONIPRELIMINARY STATEMENTSTANLEY N. OHLBAUM, Trial Examiner This unfair laborpracticesproceeding, instituted under the National LaborRelationsAct, as amended, 29 U S.C A. Sec 151,et seq("Act"), by the Regional Director for Region 25 of theNational Labor Relations Board,' was heard by me in Indiana,at the County Courthouses in Fowler and Lafayette, on March29-31 and May 16-19, 1967, with all parties except Local No.305, International Union, Allied Industrial Workers of Amer-ica,AFL-CIO ("Local 305") appearing and participatingthroughout by counsel.2 All parties have been afforded fullopportunity to present evidence, both testimonial and docu-mentary, to cross examine witnesses, and otherwise be heard,tomake relevant applications, to settle or adjust theirdifferences,' to propose findings of fact and conclusions oflaw, and to submit briefs. Final submission of briefs andsupplemental legal memoranda, which were informative as wellasvoluminous,was in October 1967,4 after several timeextensions on request of the parties.The entire records and briefs having been carefully con-sidered, upon the basis thereof and my observation of thedemeanor of the witnesses, I make the following1By complaint dated December 30, 1966, based upon a charge filedon the previous August 4 by the above International Union Unspecifiedyears are 1966 throughout2Although named and served,Local 305 did not appear3 Administrative Procedure Act, 5 U S C. Sec 554(c).4 A furthercommunication from Respondent'scounsel,dated January 23, 1968, on notice, has also been considered andattached to its brief.5Hearing transcript as corrected by my January 17, 1968, order onnotice and my further order of January 31, 1968, granting Respond-ent's January 24, 1968,motion. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSIIPARTIES, JURISDICTIONAt all material times, Respondent General TransformerCompany has been and is an Illinois corporation with a plantinFowler, Indiana, where it has been and is engaged inmanufacture, sale, and distribution of transformers, coils, andrelated productsDuring the representative 12-month periodimmediately preceding issuance of the complaint, Respondentmanufactured, sold, and shipped directly in interstate com-merce from that plant to points outside of Indiana, finishedproducts valued in excess of $50,000, also, dunng the sameperiod, Respondent in the course and conduct of its businessoperations purchased, transferred, and delivered to that plantdirectly in interstate commerce from points outside of Indianagoods and materials valued in excess of $50,000Ifind that at all material times Respondent has been and isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and Charging Party Interna-tional Union, Allied Industrial Workers of America, AFL-CIO("International"), and Party in Interest Local 305, have eachbeen and are labor organizations within the meaning of Section2(5) of the Act. I find that assertion of jurisdiction herein isproper.III.ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues tendered are whether Respondent employer, inviolationof Section 8(a)(5) and (1) of the Act, failed tobargain collectively with International, and threatened bargain-ing unit employees that if they did not accept an arrangementproposed by Respondent they would receive no wage in-crease.66 The charge filed by International on August 4 succinctly framesthe basic issueOn or about and after June 19, 1966, during the term of the currentcollective bargaining agreement which runs until October 21, 1968,the employer by-passed the certified bargaining agent [i e., Interna-tional) and negotiated and entered an extension of the collectivebargaining agreement with the employees of the employer after thecertified bargaining agent had notified the employer it would notagree to any extension of the agreement, and which extensionpurports that it is to be in effect until December 13, 1970.Since on or about and after June 18, 1966, the employer has failedto bargain in good faith with the designated representatives of hisemployees.By these and other acts, the employer has interfered with, coercedand restrained its employees in the exercise of their rightsguaranteed under Section 7 of the Act and in violation of Sections8(a)(1) and (5) of the ActRespondent's answer alleges affirmatively that International was "super-seded" by Local 305 as exclusive collective-bargaining agent of theFowler unit employees on October 26, 1960 Respondent thus contendsthat since Local 305, rather than International, was the duly authorizedexclusive collective-bargaining representativeofRespondent's unitemployees, the 1966 extension agreement involved no violation of theAct The complaint and a supplementing bill of particulars also speak ofthreats by Respondent to its employees of loss of future benefits or ofwithdrawal of wage increase offers by Respondent unless the employeessanctioned extension by Local 305 of the subsisting collective agree-ment in the face of International's explicit refusal to do so.7 The Fowler plant employs around 120 employees (over 90 percentfemales) in the unit here, the Essex plant at Logansport, about 35 milesB Background and Facts FoundFew of the basic facts are in substantial dispute, it is, rather,their operative legal effect which is sharply contestedCredited evidence establishesRespondent General Trans-former Company is a wholly-owned subsidiary of Essex WireCorporation of Fort Wayne, Indiana, which has 55 plants inthe United States and Canada' After an organizing campaignfollowed by an election under the National Labor RelationsAct, International was certified by the Board on September12, 1960 as exclusive bargaining representative of an appro-priateproduction and maintenance unit of Respondent'sFowler plant employeesThis certification has not beenrevoked or amended by the Board, nor has there been anyapplication to do so or to decertify, nor have the unitemployees withdrawn their designation of International ordesignated a different bargaining representative 8In accordance with International's practice "to conduct anorganizational campaign . . andif successful, to charter alocal union,"9 on October 5, 1960, about 3 weeks after Boardcertification of International, the latter chartered Local 305 asits subordinate local at Respondent's Fowler plant. Followingnegotiations, a collective agreement' 0 regulating the wages,hours, and work conditions of Fowler unit employees wasentered into on October 26, 1960, effective until October 21,1965.The agreement recites that it is between "ChicagoStandard Transformer Corporation, Fowler, Indiana plant, itssuccessors and assigns" and "Local No 344, InternationalUnion, Allied Industrial Workers of America, AFL-CIO,"which is recognized as the unit employees' exclusive collec-tive-bargaming agent 1 'The 1960-65 agreement containstypicalprovisions including that permitting Internationalparticipation in grievances unresolved at the shop level, aprovisionbarring unilateral reopener for the life of theagreement, and a provision for automatic renewal from year toyear after expiration of the initial term, in absence of advanceaway, employs around 700 employees, and a non-Essex plant atCrawfordsville (65 miles away) employs some 400 employees, in thesame or comparable job classification category.8 As already indicated, Respondent contends that under all of thecircumstanceson and since October 26, 1960 International was"superseded" (Respondent's Answer, par. "7") as exclusive collective-bargaining representative by Local 305. This contention raises theprincipal issue here9 Credibly so described by International Regional RepresentativeLyle Daugherty, testifying as General Counsel's witness Apparently thispractice was not or may not have been invariable, since (as stipulated) atLogansport, Indiana (Essex "RBM" plant) it was a local union (Local668) of United Automobile Workers which was certified. InternationalUnion, United Automobile Workers of America, AFL (AFL "UAW")was the predecessor of International Union, Allied Industrial Workers ofAmerica, AFL-CIO ("AIW," Charging Party herein), which in suc-ceeding on July 1, 1956 changed the International name from UAW toAIW "Jurisdiction" of International extends to all branches ofautomobile, aircraft, tractor, farm implements, and related industriesand parts-and-tool-supplying industries (Resp Exh 3, art. 4, pp. 13-14).10 G.C. Exh. 511 So on original (G C. Exh 5), with the typed number "344" inthe preamble as well as signature overwritten as "305." The duescheckoff provision (art II,subd 4) likewise requires the employer toremit dues of "Local No 344" of International. At the hearing it wasexplained by International Representative Daugherty that the referencesto "Local No 344" were in error, since "after the original contract wassigned and the local union was chartered, when the charter came out wediscovered that the local union charter was as Local No. 305."I GENERAL TRANSFORMER COnotice of termination At the conclusion, after reciting that"the parties hereto have hereunder set their hands and seals thedate and year first written above," the agreement is signed byRespondent "Local No 344" (through its President andBargainingCommittee members), and International (throughitsRegionalRepresentativeDaugherty)The signature ofInternational is preceded by the words "Approved as toContent & Form "' 2 It is undisputed that the agreement wassignedby all at the same time. Credited testimony ofRespondent's witness Wildman (former Essex labor counselwho negotiated and signed the 1960 agreement for Respond-ent) establishes that the 1960 Fowler agreement was "withlittleor no discussion" patterned on if not practically copiedfrom a collective agreement which had recently been negoti-ated at Essex's Peru, Indiana plant, with no question raisedabout the form of the subscriptions at the end of theagreement.On August 10, 1961, at the sole instance of InternationalRepresentative Daugherty (to Respondent's then Plant Man-ager Stanger), a "Supplemental and Correction Agreement"' 3was executed, correcting the misnomers of "the name of theCompany and Local No. of the Union." 14 This was signed bythe Company andLocal #305, Allied Industrial Workers of America, AFL-CIO,By /s/ Lyle DaughertyReg Rep.By /s/ Robert L Riefel isThe testimony of International Regional RepresentativeDaugherty establishes that, as one of 12 or 13 salariedInternational Representatives in his Region 8, his duties are to"police the contracts, process grievances, present cases toarbitration, do organizational work," as well as to formulatebargaining proposals and engage in collective negotiations.During the life of the parties' corrected 1960-1965 agreement,aswell as thereafter, Daugherty did this, visiting the Fowlerplant from time to time to"run a generalcheck on theproblems, and ..on the plant" in order " to make sure thatthe contract was being lived up to." He also discussed andresolved problems with plant and Local officials, as when heinstructed the Local to process a discharge grievance toarbitration, the arbitration being presented to the arbitrator byDaugherty personally; when Essex Director of IndustrialRelations Gallucci handled with him the matter of classifica-tion of reed coaters, with the Company agreeing to be boundretroactively by findings of an International staff job evaluator(C.P. Exh. 13), and when Daugherty approvedPlant ManagerSturtz's hiring of part-time employees.' 6 Respondent'switnessSturtz testified that although "for the most time" discussionof "day to day plant problems and grievances" has been withLocal 305 President Overbey and the local bargaining com-mittee, Daugherty visited him and "talked to me about plantproblems rather periodically, I would say even every twomonths."12 Accordingto International Regional Representative Daugherty,"This is thelanguagewe always used in accepting,ratifying, andapproving contractson behalf ofthe InternationalUnion . This is theway we have alwaysbeen informed to sign themon behalf of theInternationalUnionEversince I first startedworking for theInternationalUnion.. [by] every regional director since then."13 G C. Exh 614 Id.I e., in the caseof the local, from 344 to 30515 Riefel wasLocal305 vice president at the time16 Althoughdisputedby Sturtz,IcreditDaugherty as to this,particularly in lightof corroboratingtestimonyby Local 305President363With regard to the procedural pattern followed in negoti-atingcollectiveagreements,InternationalRepresentativeDaugherty testified credibly and with substantial corroborativesupport, that the "methodused in all instances" has beenfor him (Daugherty) to "dr[a]w up the proposals for thecontract, present[ed] it to the company, and g[i] ve copies tothe [local bargaining] committee to negotiate on this basis,"although at times he has consulted with the local bargainingcommittee before taking positions with the employer. Attimes, but not invariably, International negotiates even beforea relevant local is chartered, but always reports on thenegotiations to the local membership. As International Repre-sentative, he has on occasion entered into agreements withmanagement without approval of the local and has "over-rule[d] a [local] negotiating committee because of what [I]consider to be the policy of the International." During thecourse of negotiations he consults or caucuses with the localbargaining committee, at the bargaining table he is "usu-ally ... the leading spokesman" for the employees, the localbargaining committee "depend[ing] on me to carry the ballfor them."Shortly before expiration of the parties' corrected 1960collective agreement, notices of termination and reopener weregiven by International and Local 305, by International toRespondent and Federal Mediation and Conciliation Service,and by Local 305 to Respondent-the wording thereof (astestifiedby Local 305 President Overbey) suggested byInternational Representative Daugherty In response to thesenotifications (including that by Local 305), InternationalRepresentative Daugherty was contacted by Walter Schrodi, anattorney for Respondent or its corporate parent (Essex), and anegotiationmeeting arrangedAbout 3 negotiating meetingsensued, in September-October, 1965, attended by Respond-ent' 7, InternationalRepresentativeDaugherty, and Local305 ' a With each of these bargaining sessions arranged directlybetween Daugherty and Schrodi, and with Daugherty theemployees' principal spokesman, in Daugherty's wordsAt the outset of the meetings, I had outlined a preparedstatement setting forth the changes, proposals that wewanted insofar as the contract was concerned, and I sentthese out to the [Local 305] bargaining committee tellingthem that these were the things that we wanted to changeso far as the [existing] contract was concerned These werethe benefits that we wantedThe outcome of the parties' Fall 1965 negotiations was amemorandum-type instrument' 9, captioned "SupplementalAgreement," which after calling attention to the 1960 agree-ment and reciting that "the parties are desirous of amendingsaid agreement," is confined to setting forth the amendatoryprovisions (dealing principallywithwages, holidays, andinsurance coverages) and stating that the term of the existing(1960) agreement as thus amended is extended for 3 years, toOctober 21, 1968. (As credibly testified by Daugherty andOverbey that when Sturtz talked to Overbey about part-time employ-ees, Sturtz admitted having discussed this matter with Daugherty beforeacting on it.17 By Walter Schroth, Essex attorney, Fowler Plant Manager GeraldSturtz,Fowler Plant General Foreman John Jones, and, at times,Fowler Plant Foreman Robert Smith18 By Local 305 President Stewart Overbey,and that local'sbargaining committee members Rosa Sells, Norma Cadman,and MargeFlowers19 G.C. Exh. 7. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorroborated by Local 305BargainingCommittee ChairmanSells,during negotiations, Daugherty had opposed another5-year contract and had indicated to Company spokesmanSchrodi that, in accordance with International policy, a 3-yearterm was the limit.) This memorandum-type agreement wassigned by Respondent and Local 305 only Upon the record asawhole, particularly in view of what actually transpired, IcreditDaugherty's testimony that this instrument was notsigned by him "Because it was the understanding between Mr.Schrodi and myself [Daugherty] that when the completecontract was typedin its true[i e , complete provisions] form,then, we would sign the contract." Daugherty in fact did so,when the 1965-68 contract20 was fully typed in completeprovision from-r.e., the 1960 agreement as amended by the1965 amendatory memorandum instrument, so that completeunderstanding of collective agreementgoverning1965-68 waspossiblewithout the necessity of resorting to and comparingboth the 1960 agreement (G C Exh. 5) and the 1968amendatorymemorandum-type instrument (G.C. Exh. 7).When Daugherty thus signed the completed 1965-68 agree-ment (G.C. Exh. 8), in January, 1966, a few days after Local305 signed it, it was backdated to October 21, 1965 (the dateof the short memorandum-type instrument, G.C. Exh. 7). Theformat of the 1965-68agreement,including preamble andsignatures,isfor practical purposes identical to that of thedescribed 1960 agreement It includes a no-strike provision.Some 5 months later, in May 1966, Frank Gallucci, EssexVice-President for Employee Relations,21 asked InternationalRepresentativeDaugherty to meet with him. They did so,privately on May 26, 1966,nearWabash, Indiana. Gallucci toldDaugherty that because of serious personnel turnover andrecruitment problems at the Fowler plant, upward revision ofwages there was imperative.2 2 Daugherty-who, as well asLocal 305 President Overbey and individual Fowler employees,apparently had "continually been on the company about thewages beingentirely too low"-readilyagreed tothe necessityfor raisingwages in order to stem a tide of employeedepartures to neighboring plants paying more money. How-ever,Daugherty demurred at the condition "insisted on" byGallucci that the existing collectiveagreementbe extended fora further 2 years beyond its expiration (1968), to 1970,thereby converting it into a 5-year contract.2 3 Daugherty toldGallucci that he was underexpress warningfromhis superior,International RegionalDirector LaPage, that any InternationalRepresentative who accepted a 5-year contract would be fired.When Gallucci offered to call and "take care of Mr LaPage,"Daugherty said he would acquaint LaPage with their conversa-tion and the proposal made Gallucci had brought with him tohis conference with Daugherty a written draft "SupplementalAgreements24 which Gallucci had prepared,and he gave acopy of it to Daugherty.2 5 In effect it raises thewage scales inthe subsisting 1965-1968 collective agreement and extends itfor somewhat over 2 years In his testimony, Gallucciconceded that by this proposed modification-extension agree-ment (G.C. Exh. 9) which he presented to Daugherty at theirMay 26 rendezvous, Respondentwas "intendingto change orproposing to change," on a proposed effective date of June 18,"the subsisting collectiveagreement" (i.e., G.C. Exh. 8).26 Thehourly wageincreaseproposed in Gallucci's draft was 20¢ atonce, an additional 10¢ in 18 months, and a further 5¢ inanother 18 months ("20-10-5").In the foregoing respects, the testimonial accounts byGallucci and by Daugherty of what transpired at their May 26rendezvous are without significant inconsistency. At this point,however, their accounts actually or potentially diverge to theextent that according to Gallucci's testimony Daughertyindicated that a contractextensionwould be "all right . . ifthe money is right" or that at any rate he (Daugherty) wouldso recommend, whereas Daugherty insists he at no time agreedor indicatedacquiescencein an extension. Considering therecord as a whole; it wouldseem inthis connection thatGallucci misunderstood Daugherty's words or their import, ina context of lack of authority upon Daugherty's part tocommit either International or Local 305 to extension of theexistingcontract (1965-68) 27 Concededly, according toGallucci's testimony, as of this time (May 26), Respondent hadnot contacted Local 305 President Overbey orits bargainingcommittee or other Local 305 personnel,regardingthe wageincreaseproposal advanced privately to International Repre-sentative Daugherty by Gallucci on May 26When Daugherty reported to his superior, InternationalRegional Director LaPage, on the May 26 conference withGallucci, LaPage, confirming what Daugherty had already toldGalluccr, stated that he "absolutely would not go along withany extension to the contract.2 8 And if he [i e , Galluccr]didn't believe it, to have him call Mr. LaPage, and he certainly20 G.C.Exh. 8. Respondent's former Plant Manager Sturtz asRespondent'switness testified that after this full textual copy had beentyped,Company attorney Schrodi instructed him, "You better haveLyle [Dauherty]signone copy and send it to me so we knoweverybodyis going by the same document." Sturtz conceded that it wasthis(G.C Exh. 8)which was referred to and utilized by him in mattersof industrial relations contract administration.2 1 Also ofcounsel hereand formerly General Counsel of Essex22 Testimony of Gallucciand Plant Manager Sturtz is in accord thatthe rising area wage conditions creating the problem had been discussedatCompanymanagerial and executive levels,eventuating in Gallucci'sdescribed May 26 solicitation and approachto Daugherty. According toGallucci's creditedtestimony,the Company had decidedto raise wagesatFowler "if we could geta contract extension" Testimony of FowlerPlantManager Sturtzand of Local305 PresidentOverbey andBargainingCommitteeChairman Rosa Sells is in accordthat the Local305 bargaining committee had indicated that wage increases werenecessary to prevent employees from going elsewhere23 Gallucci testified that in presenting this proposal to Daugherty hetold Daughertythat "we were prepared to give a wage increase, and agood one,but that Iwould insist on an extension of the contract as acondition of putting this money into effect."24 G.C. Exh. 925 it was concededby Companyattorney-negotiator Harvey that atno time did he give a copy of this proposalto Local 305PresidentOverbey.26 It will be recalled that International was a signatory to thatsubsisting agreement(G C. Exh. 8).27 Gallucci'stestimony shows that Daugherty was careful toemphasize that International Regional DirectorLaPage, whom Gallucciknew to be Daugherty'ssuperior,"might be opposed..to theextension partof it",and that Daugherty made it crystal clear that hewould haveto "take itup with Mr.LaPage oneway or another," thisbeing not the only occasion on which Daugherty stated his beingrequiredtodo so.In this factual envelope alone,Daugherty'stestimonial insistence that he made no promisesto Gallucci,but on thecontrarywas consistently negative on the matter of contract extension,ispersuasive. Later events,as will be shown, bear this out.Furthermore,Gallucci's assistantHarvey, whoserviced the Fowler plant industrial-relationswise for management and who appears to have carried thebrunt of the ensuing negotiations, conceded that he(Harvey)neithertold Daugherty that he had "reneged on an agreement"nor had Galluccitold him(Harvey) so.28 Testimony of International Representative Daugherty In histestimony,InternationalRegionalDirector LaPage added,"at thatrate " GENERAL TRANSFORMER CO365would tell him so." Daugherty conveyed the message toMichael Harvey, Gallucci's assistant. Later in the day of hismeeting with Gallucci (May 26), Daugherty went to Fowler,where he showed Gallucci's draft proposal to Local 305President Overbey and bargaining committee members, point-ing out to them that International "would not under anycircumstances go along with any extension to the presentcontract "Also late in the afternoon of his meeting with Daugherty(May 26) Gallucci telephoned and instructed Fowler PlantManager Sturtz to call a negotiating meeting for the next day.When Sturtz expressed doubt about getting Daugherty on suchshort notice, Gallucci assured him that Daugherty would bethere. Sturtz thereupon asked Local 305 President Overbey tocontactDaugherty and the local bargaining committee.29Sturtz testified, "I assumed Mr. Daugherty would be present atthe negotiating meetings.... He had always been present atthe prior meetings."There ensued 4 bargainingsessionsbetween the parties-namely, on May 27 and 31 and June 3 and 10-throughouteach of which there were present International RepresentativeDaugherty and representatives of Respondent and Local305.30 I find that at the first of these sessions (May 27) theprincipalspokesmen and negotiatorswereSturtzandDaugherty, and, at the three subsequentsessions,Harvey andDaugherty. At the initial session, on May 27, after callingattention to the necessity for a wage increase because of theintolerable rate of plant personnel turnover, Sturtz offered"10-5-5s31 for a 2-year contract extension. Daugherty refuseda contract extension and suggested larger wage increases (ashigh as 500 for some employees). At the meetings of May 31,June 3 and June 10, Respondent insisted upon, but Interna-tional as well as Local 305 consistently refused, a contractextension,32 and various proposals and counterproposals wereadvanced regarding the extent of the offered and desired wageincreases.At a Local 305 membership meeting following theJune 3 negotiating session, when Daugherty explained thesituation to the meeting and International's opposition tocontract extension, the Company's proposal was "unani-mously" rejected. When, again at the June 10 negotiatingsession,Harvey was offering only an immediate 15¢ wageincrease with the extra increases still tied to a 2-year contractextension, he was informed that the Local membership hadvoted and unanimously rejected the Company's proposal,whereupon Harvey said, "That was it, that there would be nomore."3 3Daugherty, displaying the draft agreement (G.C.Exh 9) he had received from Gallucci on May 26, pointed outthat Gallucci had initially offered more (i.e , "20-10-5") thanHarvey was now offering. Angered, Harvey indicated doubt asto the authenticity of the document received by Daugherty29 Testimony of formerPlant SuperintendentSturtz,Respondent'switness30 With a singleexception,participants in these sessionswere thesame throughout,namely, International RepresentativeDaugherty, onbehalf ofRespondentMichael Harvey (Gallucci's assistant and anattorneyfor Essex,present at all sessions exceptMay 27), Gerald Sturtz(Fowler Plant Manager), John Jones (Fowler Plant Production ControlManager or PurchasingAgent,now Plant Manager), and Robert Smith(Fowler Plant Foreman or head of qualitycontrol),and Local 305PresidentOverbey andbargaining committee members Sells(Chairman),Gick and Wagner Harvey testifiedthat, on instructionsof Gallucci, onMay 30, beforeentering the negotiationson May 31, he (Harvey) fromChicago telephonedDaughertyat the latter's home in Logansport,Indiana, anddiscussedthe bargaining to ensue.31 I e., hourlywage increasesof 104 immediately,an additional 54in 18 months,and a further54 in another 18 months.32 Creditedtestimony of International RepresentativeDaughertyThe companymaintained that theyhad to havean extension to thecontract.I[Daugherty[ consistently told the company that wecould not extend the contract,the International would not agreeunder any circumstances to an extensionof the contract.I[Daugherty]had a consistent position throughout all of thesemeetingsthat I wouldnot agree at any time under any circumstancesto any extension to the present contract. .this was thepolicy thatwas laid downto me by my boss of theInternational Union, and thisiswhat I adhered to..rrsMr LaPage is opposed, to it, the regional director . . this is thepolicy of the International Union. We are opposed to more than a3-year contractCredited testimony of Local 305 President Overbey shows that heconsistently, even through the private meeting on June 17 betweenRespondent and the Local 305 officials (with International not invitedor notified) to be described, "didn't approve of the extension," this alsobeing the position of Local 305 Bargaining Committee Chairman RosaSells.Credited testimony of Local 305 Bargaining Committee ChairmanRosa SellsAnd of course we didn't accept [Harvey's position of'15-5-5' with a2-year contract extension 1. Mr. Daugherty does most of the talkingwhen we go to the meetings, and he wouldn't accept it-on a twoyear extension on the contract ... Mr Daugherty said that if heextended the contract for two years, he would be automaticallyfired.Credited testimony of Respondent's former PlantManager SturtzWith relation to the May 31bargaining session, Sturtzconceded thatbasically "[the]positiontaken by theInternationalRepresentative andLocal delegatesor representatives was the same at the time,substan-tiallythe same,nobody wantedthe extension" At the June3 session,principal Company negotiator Harvey offered "15-5-5" with a 2-yearcontractextension,at the samesession,however,in a context of a"10-10-5" discussion,when Overbey raised the possibility of an8-month extension,Harvey "saidfor an 8 month extensionwe'll giveyou 5-3- and 2." Daugherty "was ratherbitter" andindicated he"thought it would bea good ideafor the company to quit the plant "Nevertheless, "Lyle [Daugherty) was steadfastlyagainst increasing thelength of the contract"Sturtz conceded that at the final meeting onJune 10, nobody from Local 305 took apositiondifferentfrom that ofDaughertyCreditedtestimonyofRespondent'sformer attorney-pri ncipalnegotiatorand Gallucci'sassistant,Harvey From the very outset whenon May 30 atGallucci's directionHarvey contactedDaugherty, thelatter toldHarvey, "You better tell Frank [Gallucci] that I don't thinkthe people want the two year extension " With regard to the May 31negotiating session,Harvey testifiedItwas repeatedly stated to me at the meeting that this local unionand the membershipwould not like a five year contractbecause oneof the reasons suggestedwas that theyhad just comeoff a five yearcontractI think it wasechoed by everyonethere,Mr. DaughertyIknow said it, [Local 305BargainingCommittee Chairman] RosaSells had said it, and I am not as positiveabout the others, but Ithink they echoed thesentimentsAt the June3meeting,"therewas consistently discussionthat thepeople wouldnot wanta two yearextensionbecause of the five years."Concededly, Daughertystated, in the presenceof the Localrepresen-tatives,that his superior(International Regional DirectorLaPage) wouldfire him if a 2-year extension were made,and Daughertycontinued soto state many times, never deviatingfrom thisposition throughout thenegotiationsWith regard to the June10 bargainingsession, Harveytestifiedthat Local305 PresidentOverbey alsocontinued to expresshimself in oppositionto contractextension, and that,after Harvey wasasked to"give the money without the two year extension." he (Harvey)replied, "Wehave nothingmore to talk about." Harvey conceded thatRespondent was "consistentlyafter . . a two yearextension," withInternational(and, it wouldseem, also Local305 through the June 10meeting) opposed thereto33 Accordingto the testimonyofRespondent'sformer PlantManager Sturtz,"Harvey askedthe committee to take itback to themembershipfor a vote,requested." 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Gallucci, and stormed out of the meeting, stating that"The whole proposition is over. I will never come back to thisplant" and that "he [Harvey] would go out and tell the peoplethat it was the International Union's fault that they weren'tgetting more money That the International Union was holdingthe wage increases away from the people.' 34 Harvey testifiedthat, as of the end of the June 10 negotiating session, "It wasnever culminated into a formal verbal proposal of 20, 10 and 5foratwo year extension." Also according to Harvey'stestimony, he told the Fowler plant foremen that "15/5 and 5with a two year extension was the last proposal that was madethatwas rejected by the membership and that it appears thatthe contract negotiations have broken down."As of Harvey's (and other Company representatives')leaving the bargaining session of June 10, no arrangement wasmade for a further meeting, nor (except to the extent hereafterindicated) has Respondent met for bargaining with Interna-tional since then. According to testimony of Respondent'switness and former Plant Manager Sturtz which I credit, priorto the final June 10 meeting, Harvey had told Sturtz, "I don'tbelieve [Daugherty] .isgoing to go along with this exten-sion." Sturtz had earlier expressed similar doubts to Harvey.Also according to Sturtz, after he left the June 10 meetingwith Harvey, Harvey said to him, "`See, he [Daugherty] still isnot going to recommend that two year extension' . . I[Sturtz] agreed with him "It is thus clear that as of the close of negotiations on June10,Respondent was consistently insistent upon a 2-yearcontract extension (to December, 1970) of the subsisting3-year contract (October 1965-October 1968), with "15-5-5"its last formal offer for a 2-year extension; and that Interna-tional as well as Local 305 were rejecting the proposed increasetied to the proposed extension.June 16-171.June 16 HarveyWe proceed to a description of the activities of Harvey(Assistant to Gallucci, Essex Vice President for EmployeeRelations) on June 16On Thursday, June 16, either Harvey telephoned Sturtz fora report or Sturtz telephoned Harvey to report (which isunclear, since Sturtz varied his version from direct to cross-examination).3 5Sturtz (according to his testimony) toldHarvey that the plant was "having a lot of trouble, that thepeople had been expecting a raise, now they were beginning todoubt whether they were going to get a raise or not. Therewere threats of mass quitting, some threats of walkout... even some rumors of possible strike. There were peoplenot coming into work." At this time, according to Sturtz, itwas the Company's proposed 150 increase (as last offered by,Harvey) that employees were discussing. Sturtz advised Harveyto come to the plant, which Harvey did that afternoon. Plantforemen were summoned, and they confirmed the situationearlier described by Sturtz to Harvey, who, according to his(Harvey's) testimony told them, "'It doesn't appear that thepeople want a two year extension.' I think those were mywords to the foremen ..I told the foremen that negotia-tions appeared to be off .." Harvey had Local 305 PresidentOverbey called to the plant office, where he (Harvey)conferredwith him privately, telling him-in Harvey's owntestimony-that it was Harvey's "impression that the peopledid not know what the company's proposals had been, andthat all these people seemed misinformed, and that it hadplaced an awkwardsituationin the plant because of the . .threats of mass quitting, perhaps even striking.s3 6 Harveyasked Overbey to call a meeting of the Local 305 membership"as soon as possible" since it "seemed to be an emergency "However, also according to Harvey's testimony, he thenascertained from some foremen that "the situation... wasn'tasmixed up as reported." Harvey settled for a Local 305membership meeting the following night (Friday, June 17)when Overbey explained it was impossible to call a meetingthen and there for that night (Thursday, June 16). Accordingto Overbey, testifying as Respondent'switness,he (Overbey)was opposed to calling a meeting and told Harvey so, alsoaccording to Overbey, "he [Harvey] didn't explain it [i.e.,why he wanted a Local 305 membership meeting called] . .He didn't say why. . . I [Overbey] didn't know what hispurpose was to be in such a hurry.... I didn't, personallydidn't think Friday [June 17] would be a good night becausethat is the night everybody does their shopping ...I didwonder about it I don't believe I asked him [Harvey, why hewanted a Union membership meeting called] . . . I didn't seeany need ofcalling a meetingbecause the offer hadn't beenraised " Respondent'switnessSturtz confirmed in his testi-mony that the "proposal that Mr. Harvey wanted Mr. Overbeyto tell the membership at the meeting of the 17th"was "stillthe 15, 10 and 5 with the two yearextension" which "hadbeen made to the union committee on June 10." Sturtzfurther testified that before leaving Fowler that day (June 16),Harvey asked Sturtz to "keep an eye on the situation and giveme a call in the morning." Finally, Overbey's testimony showsthat in connection with his request that Overbey call a Local305membershipmeeting,Harveyalso askedOverbey tocontact Daugherty forthat-1 e.,Fridaynight,June 17-Local305membershipmeeting,which was done the followingmorning(Friday, June 17) by the Local 305 Vice-President.312. June 16 GallucciWe now pass to an account of the activities of Harvey'ssuperior,EssexVice-PresidentforEmployeeRelationsGallucci, on the same day, June 16.To begin with, in his testimony Gallucci conceded that34 Composite credited testimony of General Counsel's witnessesDaugherty,Sells and Overbey,and of Respondent'switnesses Sturtz andHarvey35 Also according to Sturtz,when Harvey called him on June 14about "how the situation was," Sturtz"told him that things were sortof out on the limb, people were wondering what action was going to betaken next,if any"Sturtz conceded that he did not ask Harvey"if theywere going to put the proposal of 20/10 and 5 [i e , as on Gallucci'sMay 26 draft) into effect or make that offer to the union "36 Harvey conceded on cross-examination, however, that(as shownabove)he had been informed by the bargainers at the June 10bargaining session that the Local 305 membership had already voted onand rejected his June 3 proposal.37 The foregoing description of the events of June 16 involvingHarvey is based upon the composite testimony,ascredited,ofRespondent's witnesses Sturtz, Harvey,Overbey,and Scrocco. GENERAL TRANSFORMERHarvey had informed him "that at these [May and Junenegotiating]meetingsMr. Daugherty was saying the Interna-tional wouldn't agree to an extension of the contract "In the context of the factual situation as thus far described,Galluccimet in Milwaukee with International officials V PLaPage (for 10 years Regional Director for Region 8, consist-ingof 7 states including Indiana, with 14 InternationalRegionalRepresentatives and about 105 locals under hisjurisdiction, and for the same time Member of International'sExecutiveBoard),Gilbert Jewell (International Secretary-Treasurer for 10 years), and Richard Humphreys (InternationalEducation and Research Director since 1959), on June 16 fordinner, after sending amessage onthe previous day to LaPage,who was in Milwaukee for an International Executive Boardmeeting, that he wished to discuss a pension matter involvingLogansport Local 668. During dinner 38 that night, afterdiscussing the Logansport pension plan, Gallucci brought upthe situation at the Fowler plant and Gallucci's offer toDaughertyLaPage pointed out that the existing contract atFowler "had only been inexistencefor about 6 months, thatthere are plenty of provisions in that contract to grant thesepeople the necessaryincreasesthatMr Gallucci was talkingaboutwithout extending the contract " LaPage explained"that we had a contract that was in effect That the contracthad some time to go That it was our position that wepreferred to let the contract run its course, and at that time wewould negotiate on working conditionsand wageswhich wefeltwould be adequate at that time" However, Gallucciinsistedon making any wage increases conditional upon thecontract extension proposedLaPagewas adamantly op-posed 3 9 After dinner, on the way back to Gallucci's hotel,when Gallucci again brought up the Fowler situation, asking,"Red [LaPage] , what am I going to do with this offer I got inmy pocket," LaPage responded, "If it is pertaining to Fowler,and if it is still predicated on an extension to the contract, tearitup " When on arrival at Gallucci's hotel, the latter invitedLaPage in for further talk, LaPage declined, stating, "I haven'tgot anything to talk about," and left Upon returning to hisown hotel, LaPage telephoned Daugherty, who denied anycommitment on his part to Gallucci. LaPage then instructedDaugherty to notify the Fowler plant managementin writingat once that its contractextensionproposal was unaccept-able 4038 LaPage,Jewell, and Humphreys testified that the discussionabout to be described occurred at dinner,Gallucci testified it occurredafterdinner,on the way back to Gallucci'shotelIn resolvingcredibility,to the extent essential,Ido not feel called upon to explicatein detail and attempt to resolve this or similar testimonial inconsis-tencies, including,to cite but another, whether these gentlemen wentsightseeing before or after their meal39 Gallucci also indicated that he felt Daugherty had "let himdown" because he "thought"Daugherty had committed himself to theextension proposed(or, as Gallucci testified,he "personally didn't likebeing taken advantage of by one of[your] representatives," sinceDaugherty had "agreed with me he wouldrecommendit" [emphasissupplied])Expressing doubt about this, LaPage said that if trueDaugherty would be fired Gallucci conceded that LaPage also told himthatDaugherty and other staff members knew from LaPage that "IILaPage] didn'tlike extensions and I wouldn'thave any",and that"Daugherty was under specific instruction or orders from [LaPagel notto enter into or recommend any extension of a contract."40 This account of the June 16 events involving Gallucci is basedCO3673 June 17 HarveyWe return now to Gallucci'sassistantHarvey, who at theheating denied knowledge at any time prior to the hearing, ofGallucci's described June 16 activities in Milwaukee or of evenbeing in touch with Gallucci on June 16 or 17 41Harvey again went to the Fowler plant on Friday, June 17,arriving there around or shortly after 3 p.m He had givenOverbey no indication the day before that he would be backon Friday. 42 At Harvey's direction, Sturtz summoned Local305 President Overbey and the local bargaining committeemembers (Sells, Gick, and Wagner)-all plant employees ofRespondent-to the plant office, in Harvey's words, to "askthem why they hadn't told their people and why they haven'tstopped this strife and stress . I felt they should go out andtell their people what transpired " Nothing was said aboutcontacting Daugherty, who was not there, nor did Harvey askwhy, as Harvey testified, he "didn't expect him [Daugherty]to be there" and Daugherty's name didn't even come up"because at this point we were only concerned with stoppingthe unrest.... I [Harvey] thought that the committee couldbe much more effective by stopping it supply by communica-ting with the people and telling them what had transpired "The testimony of Local 305 President Overbey establishes thatthe reason Daugherty was not there was that he was not askedto be there, in view of the precipitate suddenness with whichOverbey and the Local 305 bargaining committee memberswere summoned to the plant office in the late afternoon ofJune 17 It will be recalled that on the previous day (Thursday,June 16), Harvey had asked Overbey to notify Daugherty toattend a Local 305membershipmeeting to be called forFridaynight,and had said nothing about any prior meetingwithmanagementonFridayafternoon.As testified byOverbey, "At that time [Thursday, June 16 meeting of Harveywith Overbey] I didn't know that Mr Harvey would be backthe following day [Friday, June 17], otherwise I could havehadher[i e ,Local305Vice-President]notifyhim[Daugherty] for that [Friday afternoon, June 17, meetingwith management] too [as well as the Local 305membershipmeeting on Friday night, of which Daugherty was notifiedFridaymorning]. I did not know that . . 17th, in theafternoon we, the committee and myself was called in theoffice and Mr Sturtz and Mr Harvey was in there That wasupon the composite testimony,ascredited,of General Counselwitnesses LaPage,Jewell,and Humphreys,and of Respondent'switnessGallucci41 All facts considered,including the critical nature of the events ofJune 16-17, the complementing roles played therein by Gallucci andHarvey,the relationship of chief and assistant between the two, theneed for close and careful coordination of activities,the facts as theyactually unfolded, the failure of Gallucci to corroborate this, and alsotestimonial demeanor, I am wholly unpersuaded by this denial.42 According to Sturtz,he telephoned Harvey Friday morning,reported no change,and advised him to come to the plant.According toHarvey, he returned on Friday afternoon because Sturtz had informedhim that morning that "the same situation had developed that there wasstillunrest"According to Sturtz,when Harvey arrived on Fridayafternoon,Sturtz told him that "Mr Scrocco,the winding foreman hadstated [early Friday] that unless there was something resolved byFriday night that they were quitting,there were several girls in thefinishing department that had also declared themselves they quit unlesssomething happened by Friday night." 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to the time that they [Strutz and Harvey] went out andspoke to the people in the plant. That was the time theybrought the offer up to 20/10 and 5 " According to Overbey,Daugherty had not been asked to this meeting suddenlyconvoked by management on Friday afternoon, June 17,"because in fact we [Overbey and Local 305 bargainingcommittee] didn't know about this meeting at the time "During the ensuing discussion between Harvey and theLocal 305 officials, according to Plant Manager Sturtz, Harveyasked Local 305 President Overbey, "`Well, what do the peoplethink of this present proposal of 15-10 and 57' One of the girlssaid that, `Well, a lot of the people are in favor of taking thisproposal now rather than taking the chance of losing what hasbeen offered."' Harvey then "asked, he said, `Well, are theywilling to take the two year extension,"' and bargainingcommitteewoman Wagner or Gick replied, "`Yes, some of thepeoplewould take the extension although they weren'tentirely in favor of it "' At this point Harvey asked-stillaccording to Sturtz-whether "20-10-5" would "settle thisthing and take care of it and would it put you people in aposition to recommend this proposal." Harvey, according tohisown testimony, "then polled each member of thatcommittee and asked individually" whether they would agreeto a 20-10-5¢ wage raise for a 2-year contract and recommenditto the Local 305 membership. According to Harvey, theLocal 305 officials agreed to do both, but according toOverbey, whom I credit, Overbey stated, "the money wasright ... 1 would tell the people to go along with it, [but] Ididn't approve of the extension. I don't know what theywould do on that," and that "personally I was always againstthe two year extension" and had "many times" so informedHarvey, who "knew that very well", and according to Local305 Bargaining Committee Chairman Rosa Sells, whose testi-mony-in part corroborated by Overbey on rebuttal-I alsocredit in this aspect (in preference to contrary testimony byHarvey and Sturtz), Sells stated, "Mr. Harvey, I can't go out inthe plant and tell the employees something that I don't believeinmyself." Also in the course of this negotiation, when-according to Sturtz and Harvey-the Local 305 officialsbrought up the possibility of Respondent's reducing itsproposed starting rate or spreading out the probationaryperiod rates for new employees so as to avoid an unduly slightpay differential vis-a-vis older employees, the managementrepresentatives agreed to do so Sturtz conceded at the hearingthat the Company proposition finally made to the Local 305bargaining committee on June 17-with no Internationalrepresentative there or invited or notified of a meeting-differed from the last Company proposal on June 10 in tworespects, viz , (1) the Company's wage raise offer was increasedfrom "15-10-5" to "20-10-5" and (2) the probationaryemployee or progression rate schedule was to start at 15¢insteadof 10¢, below the regular rate. Harvey himselfconceded on cross-examination that he was "surprised whenthe [June 17 afternoon] meeting [between management andtheLocal 305 bargaining committee] converted into anegotiating session" because "I only had one thought in mind,it turned out into negotiations."Following the described session in the plant office on theafternoon of June 17, Harvey and Sturtz, accompanied byOverbey and the local bargaining committee, went out into theplant,where Sturtz addressed the employees in 3 groups,telling them, according to Harvey, "that an agreement hadbeen reached by their local committee and management, andthat there was going to be a vote He asked them to go to theunion meeting and vote." According to Sturtz, who did thetalking to the plant employees, he told them "there had been alot of confusion during negotiations .. and that we had metwith the committee. We had come to an agreement ..Iexplained .. that we were offering 20 cents an hour rightaway with the 10 cents in 18 months, another five cents in 18months with the contract to run another 18 months." Oncross-examination, Sturtz added that he also told the employ-ees "that the committee had agreed with this proposal and feltthat it should be accepted." Sturtz also testified that he hadtold one of the employee groups that "several meetings" hadbeen held and that "We had just concluded a present meeting.We had come to an agreement, but I think they shouldunderstand that this was as much money as the company hadto offer I remember stating, `There ain't any more "' Furtheraccording to Sturtz, ".the main questions in the first groupwere, `Why was it necessary, we knew that the company wasoffering money, but why was it necessary that the companyhave the extension?" "I [Sturtz] told them that the companyfelt that since they were putting more money into the contractand they were getting more money right away, that they feltthey needed something in return for it, that the five year salesforecast had been made. This made it possible to make aprediction for five yearsAlso the company would be in anembarrassing position with the rest of the plants if they givemoney without getting an extension or something in return forit."On cross-examination, Sturtz added that he also said, "Itwould be embarrassing in the other plants of the corporation ifthey would hear and say, `Well, Fowler got 20 cents, we want20 more cents "' When he was asked by an employee oremployees, "What happens if we don't accept this," accordingto Sturtz, "I [Sturtz] indicated to them, `Well, you won't getthemoney, probably have to live out the life of the presentcontract."' LocalBargainingCommittee ChairmanSells testi-fied credibly that Sturtz also told the employees "to go to the[Local 305 membership] meeting that was being called thatnight and vote to take-to vote to take the proposition that hehad made. It was either take it or we wouldn't get any wageincrease.s43General Counsel witness Sarault, employed byRespondent for 7 years, likewise testified credibly that Sturtztold her group of employees to "vote for this" and that "therewould be noraise unlessthis was accepted " In the course ofSturtz' address to the third plant group, a question was raisedas to "whether the increase would apply to the vacation43 Based upon close demeanor observations while she was underoath before me at the hearing, I prefer and accordingly credit Sells'testimony to this effect,over some at least in part conclusionary,seemingly contrary nontestimomal statements drafted by Harvey andanother Company attorney and presented to her in the plant office forsignaturewithout readingAll circumstances considered,under myobservationwhileunder oath Mrs.Sellsexplained anymaterialinconsistencies in those statements to my satisfaction However, in anyevent,it is not an employee's subjective"impression that I was beingthreatened" (as one of Mrs Sells' statementswas worded) whichgoverns,but rather the naturally foreseeableeffect of those words. CfZimnox Coal Company,140 NLRB 1229, 1234, enfd as modified 336F 2d 516 (C A6), Eastern Die Company,142 NLRB 601, 602, fn 2,enfd 340 F 2d 607 (C.A 1), cert denied 381 U S. 951,DrennonFoodProducts Co.122 NLRB 1353, 1356, enfd as modified 272 f 2d 23(C A.5),The Rein Company,114 NLRB 694, 697-698,The DaltonCompany, Inc ,109 NLRB 1228, 1229 Moreover, even if MrsSells didnot feel threateneddoes notmean thatother employees did not. GENERAL TRANSFORMER COpay 44 I [Sturtz] told them I didn't know at that moment, thequestion hadn't come up before and we hadn't decidedHowever,when I left that [third and last] group Mike[Harvey] and I got to the office and I asked Mike, `What doyou think about that?' He said, `Let's let the increase apply tovacationpay ' I immediately went out and told StewartOverbey, also told my foremen to inform the people in theirareas." Concededly, no explanation or statement was made tothe employees regarding the position or lack of participationof International.These management speeches, held at Company expense justbefore quitting time, were almost immediately followed by theLocal 305 membership meeting called at Harvey's insistenceNotification of the meeting was by word of mouth that day(Friday, June 17)No written notice was furnished orposted'45 since, as Local 305 President Overbey testified, "Wedidn'thave time." As credibly described by several wit-nesses,46 there was "quite a bit of confusion" at the meeting,which was attended by about 70 persons milling around in 3separate but adjoining or interconnected rooms and a hallwayin a dwelling-type house, with "everybody . - talking at thesame time, trying to get the vote started so they could get outof there in a hurry Some of them voted and left right away "Local 305 President Overbey, who "presided," merely pre-sented the proposal for a "yes" or "no" vote, with neitherexplanation nor recommendation. International RepresentativeDaugherty, who was present, attempted over the din to explainInternational's opposition and refusal to agree,4 7 but, accord-ing to Local 305 Bargaining Commitee Chairman Sells, "therewas too much talking in the room that I [Local 305BargainingCommittee Chairman Sells] was in so that I couldn't even hearhim [Daugherty] " Nevertheless,Respondent's latestproposal-i e., the one made to Local 305 personnel by Harveythat afternoon (Friday, June 17) in the plant manager's officein the absence of Daugherty,48 as subsequently improved totheplant employees directly by Plant Manager Sturtz inconnection with his plant speeches just before they voted'49was approved by a vote of 60-9 of the persons there and votingunder the described circumstances.50Upon learning of the "outcome of the vote . on thecompany's proposal.[that] it had been accepted 60 to 9,"Sturtz informed Harvey, who "told me [Sturtz] to make up acontracton it The supplement on it, and to have thecommittee sign it " Sturtz did so, and on the followingMonday (June 20) he called Local 305 President Overbey andits bargaining committee to his office to sign the document hepresented to them, which they had never seen before. Sturtztold them that "so long as we had voted on it, we were44 As explainedby BargainingCommitteeChairmanSells, vacationpay is apparentlycalculatedas of May 1, although the proposed payincrease was to be retroactive only to June 13 Sells testifiedcrediblythat shefirstlearned of this added benefit when thus unilaterallyannouncedby Sturta on June 1745 Cf Local 305 bylaws(Resp.Exh 37), art VII, §2, and art XIIt is not implied here that written notice is essential46 Le.,Sarault,Sells, Daugherty,and Overbey47 Daughertytestified that he "explained to the people what kindof a bad proposition it wasIdefinitely told them that the Internationalcould not agreeto any such proposition that the company offered, andwe would not accept,ratify,or approve,or wouldnot even sign thecontract "48 Le , "20-10-5" with alarger differentialof pay of probationaryemployeesThe management proposal votedon by employees differedfrom Gallucci's May 26 proposalto International with regardto the paydifferentialfor probationers,aswell as retroactivity application of the369supposed tosign the contract." Overbey had informedDaugherty of what had happened, and when he askedDaugherty what to do, the latter "told me [Overbey] thenthat I would still have to sign it, but he [Daugherty] didn'thave to, but I did "At no time has this document been presentedto Interna-tional forsignature.On the date this document was signed byRespondent and Local 305 (June 20), Daugherty dispatched aregistered letter to Respondent (with a copy to Local 305President Overbey),statingThe International Union, AlliedIndustrialWorkers ofAmerica, AFL-CIO will agree to wage increases withoutany extention [sic] to the term of the contractSo that thereisno misunderstandingThe Interna-tionalUnion, Allied Industrial Workers of America, AFL-CIO being a party to the Contract signed October 21, 1965and running to October 21, 1968 will not agree to anyextention [sic] to said Contract. The International Unionwill not honor or recognize any agreement which extendsthe Contract beyond October 21, 1968The International Union fully intends to negotiate anew Contract about 60 days prior to October 21, 1968.This letter was answered by Respondent on June 27, byHarvey on the letterhead of Essex, acknowledging receipt ofDaugherty's letter and statingPlease be advised that there is no misunderstanding on thepart of General Transformer or its employees (Local No.305 of the International Union, Allied Industrial Workers ofAmerica, AFL-CIO) Our present Labor Agreement wasbargained in good faith, ratified, and executed by theCompany and its employees. This agreement provides forwage increases during the life of the Agreement and expireson December 13, 1970 The Company intends fully to liveup to the terms of the Agreement and our honestunderstanding with our employeesDaugherty, upon his request to Overbey, was furnished acopy of theagreementexecuted June 20 between Respondentand Local 305. Executed as of June 18, the agreement is informat essentially a purportedmodificationagreement of theexisting October 21, 1965, collective agreement (G.C. Exh 8)subscribed by Respondent, Local 305, and International,extending it for somewhat over 2 years at higher stipulatedrates of pay and provisions which, although substantially thoseset forth in the Gallucci proposal of May 26 to Daugherty(G C. Exh 9), are nevertheless not precisely the same.' iAs the subsisting collective agreement (G C Exh 8) whichitpurports to modify, it also contains a provision forbiddingunilateral reopener-but, of course,in this case,unlike theproposednew rates to vacationpay Of course,itwas higher in amountthan the last management proposal madeby Harveyat the lastbargaining session attended by Internationaland Local 305on June 1049 1 e , applying the proposed pay increases retroactively to vacationpay This featurehad never been taken up with International or withLocal 30550 InternationalRegional Director LaPage testified that this Local305 meetingwas improperlycalled,that only 69of 100employeesvoted-somepossiblymorethanonce,and that otherlocal 305members had requested International to intercedefor themhere underthe circumstancesSi I e , "20-10-5,"with 20Vretroactive to June 13,and largerdifferentialon probationers'payAs shownabove,Respondent alsoannouncedto its employees before they voted thatthe new wage scaleswould be applicableretroactivelyto vacationpay to May1, however,this is not shown in the written agreement 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsisting agreement (G.CExh 8) which it purports toreplace, it is not subscribed by International. This agreement 5 2between Respondent and Local 305, captioned "Supplementalagreement entered into this 18th day of June, 1966," recitesthat "Whereas, the parties decided to terminate their October21, 1965 agreement and enter into a new agreement as of thisdate":5 3The October 21, 1965 agreement shall be terminatedExcept for the supplemental agreements the October 21,1965 agreement will remain in force until December 13,1970, and from year to year thereafter unless amended orterminated in the manner provided.At no time has International signed or approved thisagreement in any way Daugherty informed the Local 305membership that International does not and will not sign orapprove it. Some time subsequently, at another plant (Peru),whenHarveybroughtup the Fowler situation again,Daugherty reiterated to him that International's positionwould not be changed and that it "absolutely would not goalong with that contract, extension to it." Respondent hasplaced into effect the pay increases and other benefits calledfor by its terms.54 On August 4, International filed the chargesresulting in issuance of the complaint hereinExecution of the June 20 (i.e., dated June 18) agreementbetween Respondent and Local 305 did not put an end toInternational's regular service functions at Fowler These havecontinued.For example, on March 20, 1967 DaughertyconferredwithRespondent'sGeneral Foreman Jones andLocal 305 officials at the Fowler plant office, with Daughertypersonally first preparing and distributing the agenda for thatmeeting to management as well as Local 305 officials, subjectsincluded an employee grievance, production rates, meritincreases and seniority for female employees, and parking lotrepairs. Principal if not practically exclusive spokesmen wereJones for management and Daugherty for employees. Accord-ing to Daugherty's testimony, at no time since June 18 hasRespondent or Local 305 disputed or questioned Interna-tional's status as employees' bargaining representative.C Concluding Findings and RationaleAs indicated above, the basic legal issues here for determina-tion are whether Respondent violated Section 8(a)(5) and(1) of the Act by (1) not bargaining with International sinceon or about June 10 and (2) threatening employees that itwould not raise their wages if they did not (under theindicated circumstances) approve its proposed 2-year extensionof their subsisting 3-year collective agreement subscribed byLocal 305 and International.1. International's Certificated BargainingRepresentative StatusOur approach to the questions presented is from the pointof departure of the Board's certification. A cornerstone of theCongressional plan for pacification of industrial unrest is thesystem of Board-supervised secret elections established by theAct.As a consequence of such an election, in whichRespondent's employees elected International, the Board in1960 issued its certificate to International as the exclusivecollective bargaining representative of those employees. Therehas been no amendment or other change of that certificationby the Board Under established principles, for one yearfollowing such official certification there is a conclusive, andthereafter a rebuttable, presumption that the certified Union isin fact the exclusive collective bargaining representative of theemployees covered by the certification.Brooks v NL.R B.,348 U.S 96,N.L.R.B v Gulfmont Hotel Company,362 F 2d588 (C.A5),New England Lead Burning Company, Inc., 133NLRB 863, 867;Celanese Corporation of America,95 NLRB664,671-674, cited inBrooks v. N.L.R.B., supraAs is wellknown, a presumption operates legally as a substitute forproof, in other words, it operates to establish as a fact thatwhich would otherwise have to be proved in a conventionalway through evidence IX Wigmore,EvidenceSecs 2490-2491(3d ed 1940) Thus, the presumption, when applied, shifts theburden of proceeding with proof to the other side, here, to theparty (Respondent) disputing the representative status of theBoard certificate holder (International)N.L.R B. v GulfmontHotel Company, supraIn this connection, it may be observedat the outset that Local 305-which Respondent here contendsisthe exclusive collective bargaining representative of theemployees-although joined here as a party, has not appearedand does not here contest International's status as exclusivecollective bargaining representative as alleged in the complaint.At no time has there been any official challenge, by Respon-dent Employer or otherwise, of International's certification,such as by a petition for decertification or for election, nor hasthere been any application, by Local 305 or otherwise, toamend the certification of International. It is clear that anysuch action would have had to have been on notice, withopportunity to oppose, including in one form or anotheropportunity for affected employees to make known theirdesiresAmendments to certifications are not granted mechan-ically or as a matter of course (cf., e.g.,M. A. Norden Co., Inc.,159 NLRB 1730,YaleManufacturing Company, Inc.,157NLRB 597, andNorth Electric Co ,165 NLRB No. 88, forotherwise that industrial peace, bottomed on employees' freechoice of bargaining representative, which is a key objective ofthe Act, would be reversed to a travesty.2.DidInternational"Relinquish" ItsBargaining Representative Status toLocal 3057The fact that a representative holds Board certification doesnot preclude appropriate remedy to change or substitute arepresentative,where concerned employees so desire, as, forexample, in case of abandonment, inaction, or malfeasance. Asindicated, certifications may be withdrawn or amended. Nordoes certification, particularly after expiration of the 1-yearperiod following certification,perse bar effective recognitionby the employer of a representative other than the certificateholder; but such recognition is at the employer's risk to justifyin case assailed, most particularly during the 1-year postcerti-fication period, when the described presumption is "irrebut-table." Here, with a certification date of September 12, 1960,52 GC Exh.12.54 The foregoing account of June 17-20 and succeeding events is a53 There is neither evidence nor contention that International at anycomposite of credited testimony of Respondent'switnesses Harvey,time terminated or agreed to terminate the 1965 agreement TheSturtz,and Scrocco,of General Counsel's witnesses Sells, Sarault,evidence is clearly to the contrary.Daugherty,and LaPage,and of Overbey both as Respondent'switnessand as General Counsel's rebuttal witness GENERAL TRANSFORMER CO.371Respondent asserts (Answer, par. "7") that the certificateholder (International) has not been the employees' bargainingrepresentative since October 26, 1960, 6 weeks after thecertification.Respondent bases this conclusion on the contention thatalmost immediately after having won Board certification,International"relinquished" that status to Local 305 onOctober 26, 1960, the date when the parties (Respondent,Local 305, and International) entered into their first signedcollective agreement Our inquiry essentially assays the totalityof the parties' behaviorisms during the 6 years betweencertification and this case, in order to determine whether theyfairlybespeak the International relinquishment which Re-spondent insists took placeRespondent insists that International "relinquishment" ofits representative status and Local 305 "investiture" with thatstatus, occurred in October 1960, almost immediately afterInternational's certification, and have continued since then. Inso contending, Respondent relies heavily on (a) miscellaneousunion campaign leaflets, (b) provisions of International'sconstitution and other lntraunion documents, (c) the parties'intermittent relations between the International's Board certi-fication and this case, (d) the parties' bargaining behaviorisms;and (e) the formats of the parties' collective agreements. Thesewill be separately considered.a.Miscellaneous Campaign LeafletsRespondent has produced a miscellany of campaign leafletssaid to be of the same ilk as those utilized in the Fowler plantorganizational campaign.' 5 It is difficult to see how campaignliterature antedating International's certification can constituteor evidence relinquishment of a status which International, thealleged relinquisher, had not yet attained; nor how even latervintagecampaign literature at other locations establishesrelinquishment of International's 1960 Board certificationstatus based upon the particular form of election held and wonby International at FowlerAlthough, conceivably, suchan recertification campaign literature could contain promises torelinquish certified bargaining representative status if achieved,the campaign leaflets here contain no such undertaking byInternational. Presumably the products of a variety of authorsnot shown to be spokesmen for International, the campaignpamphlets in question are perhaps characteristically impreciseThey cannot fairly be said to bind International to anobligation to forego any certificated bargaining representativestatus which International might gain at the Fowler plant. Thereferences or even emphasis upon ultimate or final decisionsbeing in the hands of the membership itself seem clearly torefer to-or at the least are consistent with the interpreta-tion56 that it refersto-ratificationby membership of con-tractswhich have been negotiated for membership subject tomembership's approval. These do not constitute an under-taking or representation by International that its Locals arefree to negotiate and enter into any kind of agreementwhatsoever,without limitation-including agreements thor-oughly opposed to policies and principles for which Interna-tional stands and fights,5 7 nor do they constitute an under-taking or representation by International that local membersmay vote upon and approve management proposals which thebargaining representative has not negotiated or which it is notwilling to submit to the local membership for approval.5 8b. International Constitution and OtherIntraumon DocumentsRespondent also here relies upon various provisions ofInternational's constitution and related documents5 9 as estab-lishing or evidencing reqhnquishment by International of itsbargaining representative status.At the outset it may be observed that Respondent's witnessWesley Wildman, former Essex labor counsel who on behalf ofmanagement negotiated the initial 1960 collective agreementnow contended to have relinquished International's certifica-ted status, conceded at the hearing that he was unaware of anddidnot inquire into the contents of the Internationalconstitution when he negotiated the 1960 agreement 6 055 In view of stipulations and concessions regarding the generalcharacter of these leaflets as fair samples, they werereceived in evidenceas reflecting organizing patterns and procedures engaged in by Interna-tionalThe ChargingParty'smotion to expungethese exhibits fromevidence is denied56 As, forexample,indicated and arising from credited testimony ofRespondent'switness,International President Griepentrog57 Id.58 Thus, forexample, ReleaseNo. 525 (1951)of International'spredecessorUAW, introducedinto evidence by Respondent(Resp Exh2),while emphasizing the essential local role in"approval"of collectiveagreements,also describes the function of the parent organization (nowInternational)"itisimportant to screenoutpreposterous andmeaningless proposals and to negotiate only on proposals thathavesomemerit and can be justified[sic]The proposals arethensubmittedto the local union for approval... " (p. 1, emphasis added).Essex Director of Labor Relations Schrodi, testifying as Respon-dent's witness,conceded that when,at numerous times during negotia-tions, International Representative Daugherty(aswell as other Inter-nationalRepresentatives)told him that"it is not up to me, it iswhateverthe peoplewant. We'lltake it back and let the people vote onit. If the membership approves it, you've got a deal,"it waswithinthecontext ofInternationalapproval ofa propositionwhichInternationalhad bargained and was willing to submitto the finalapproval (i.e.,ratification) of the rank-and-file membership.Itseems clear that nobargaining representative is required to submit to the rank-and-filemembership for their"approval"or "disapproval"every propositionwhich theemployer makes to the bargaining representative,includingthosewhich the bargaining representative does not consider to meritsubmissionto therank-and-file membershipfor "approval"or "ratifica-tion" The employees'bargaining representative is not a mere echo orcommunicationconduit for the employer.N.L R B. v WoosterDivisionof Borg-Warner Corp ,356 U.S. 342, 350 (quotedinfra);RoeschTransportationCompany, Inc,157NLRB441,GeneralElectricCompany,150 NLRB 192, 194,North Country Motors, Ltd,146NLRB 671, 674See also,ParaniteWire & CableDivision,EssexWireCorporation,164 NLRB No 4859 The objectionsto receipt in evidenceof theseexhibits(i.e , RespExhs. 2, 3, 6, 7, and 16-24), received subject to motion to expunge, areoverruled and the Charging Party's motion to expunge them from therecord is denied60 Respondent'sunion "constitutional"argument based on itscurrent interpretations of International's constitution is suggestive of anafterthought and employer attempt to assert employees'alleged rightsagainst their bargaining representative,in attempted justification of theemployer's own conduct"The underlying purpose of this statute isindustrialpeace. To allowemployersto rely on employees'rights inrefusing to bargainwith the formallydesignated union is not conduciveto that end,it is inimical to it.Congress has devised a formal mode forselection and rejection of bargaining agents and has fixed the spacing ofelections,with a view of furtheringindustrial stability and with dueregard to administrative prudence."Frankfurter,J.,inBrooks vN.L.R.B.,348 U.S 96, 103 Cf.Paramte Wire&Cable Division, EssexWire Corporation,164 NLRB No48, GeneralElectric Company,150NLRB 192, 194-195;IndependentStave Company, Inc,148 NLRB431, 436, enfd 352 F.2d 553 (C.A. 8), cert. denied 384 U.S. 962,North Country Motors, Ltd.,146 NLRB 671, 674 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe nevertheless proceed to consideration of this contentionon its merits, particularly since if there were a constitutionalbarto International's acting in the status of certificatedbargaining representative, such a bar might evidence absence ofcapacityon International's part so to act. However, close studyof the constitution and related documents (e.g., conventionproceedings amendatory thereof) fails to establish such a barWhile it is true that constitutional provision has been affordedfor approval by local membership of collective agreements, inview of other constitutional provisions and the record as awhole (including, specifically, credited testimony of Inter-nationalPresidentGnepentrog, testifying as Respondent'switness) it seems clear that these provisions: (1) neitherpreclude International from acting as certified bargainingrepresentative nor require relinquishment or transfer of thatpower or status by International to any of its locals ,6' (2) vesta visitorial power in International over the subordinate localswhich it charters,6 2 (3) comprise a guarantee to rank-and-filemembers that they will have the final "yes" or "no" verdictwith regard to proposed agreements negotiated for them bytheir authorizedbargaining representative(with or withouttheirparticipation,activeor passive, in the negotiationsthemselves), so that no such agreement is foisted upon themwithout their approval-Le., that rank-and-file members havethe power of approval in the sense ofratification; (4)do notauthorize rank-and-file members of local unions to enter intodirect negotiations with management so as thereby to displaceInternational as certified bargaining representative ,6' (5) donot authorize rank-and-file members or local unions to enterinto agreement with management so as to bind Interna-tional,64 (6) do not authorize rank-and-file members of localunions to enter into any agreement with management contraryto International's constitution or basic policies and prin-ciples,65(7) do not exclude International from acting orcontinuing to act as bargaining representative, regardless of theformat of the bargained agreement, including the forms whichsignatures thereon will take.66Accordingly, even aside from the fact that Respondent didnot place cognitive reliance upon International's constitutionalor related intraunion provisions in connection with the issuesnow raised '6 7 the provisions themselves do not furnishpersuasive support for the position here urged upon the basisthereof 68cParties'Intermittent Relations between Board Certificationof Intemattonal and This CaseRespondent further urges that the actual relationshipbetween itself, International, and Local 305 since Boardcertification of International in 1960, establishes relinquish-61 As indicated, for example,bycreditedtestimonyofRespondent'switness, International President Griepentrog.62 See,e.g , Resp Exh.3, arts.7 03, 7.04, 7.05, 7 08, 7.10 (pp27-31),and 32 04(pp. 89-90)InternationalRepresentatives areempowered not only to attend and"actively participate in," but also tocallmeetingsof locals and to "convey anyinstructionsof theInternational President and/or the Regional Director"(Id.,art. 8 03,pp. 34-35, emphasis added)International has power to expel orsuspend officials of subordinate bodies,with International's proceedingstaking precedence over the local body's proceedings in such cases.(Id.,art 13 09, pp.45-46)No member tried by International may thereafterbe retried by the local.(Id.,art. 19.05,p. 59 ) Failure to comply with alawful International decision or order is ground for suspension,expulsion,or revocation or suspension of a local charter.(Id.,art.13 10,p46 ) "The International Executive Board shall protect allLocal Unions which have succeeded in establishing higher wages, morefavorable conditions,and generally superior agreements, against thesigning of inferior contracts by other Local Unions in plants doingsimilar work."(Id,art. 16.03,p. 55.)Under these provisions,and as indicated by credited testimony ofRespondent'switness,International President Griepentrog,and GeneralCounsel'switness,International Regional Director LaPage, the nature ofthe sanction,if any,visited by International upon an offending local isdiscretionarywith International.Obviously,as here, International mayfilean unfair labor practice charge against the employer,as here, theoffending local may be joined as a party in a resulting Board proceeding.63 E.g.,"No member of the International Union shallwork forlower wages,longer hours,or conditions inferior to those fixed byagreements of the International Union." (Resp.Exh. 3, art. 3.05, p 12.)64 Resp. Exh 3, art 31.03, pp. 85-86, and conceded at hearing byRespondent65 "Specialorregularmembershipmeetingsof the LocalUnion ... shall be the highest authority for handling contracts andgrievance problems within the plant inconformitywiththisConstitu-tionand Local Union bylaws." (RespExh. 3,art.1604, p 55,emphasis added.)Local Union charters,issued by International, may"be used by the Local Union only as long as said Local Union and itsmemberscomplywiththelawsof the International Union." (Id.,art.23.01,p.66, emphasis added)The Local charter,which may berevoked or suspended by International for infraction,is in prescribedform stating that its "conditions.are such That said [Local] Unionforever and under any and all circumstances shall be subordinate to andcomply with all the requirements of the Constitution, Bylaws andGeneral Laws or other laws of the International Union, Allied IndustrialWorkers of America,as they may,from time to time be altered oramended,That said [Local]Union shall,for all time,be guided andcontrolled by all acts and decisions of the International Union,AlliedIndustrialWorkers of America,as they may from time to time, beenacted"(Id,art 23,pp 66-68.)66 Respondent,urging that International"has no power to enterinto an agreement" (Tr , p. 115),citesa 1947 UAW5th BiennialConvention amendment(Resp Exh 7,p. 165)to Section 7 of article 7("Duties andAuthorityof the International Executive Board") of the1945 Constitution (Resp. Exh.6) of UAW (International'spredecessororganization), whereby,in relation to powers of the Executive Board,the following bracketed portion was deleted "power to adjust disputesbetween employers and employees[and to enter into agreements withemployers,subject to ratification by the membership involved] " I donot share the apparent view of Respondent'scounsel that theelimination of the bracketed words had that effect,particularly where,as here in 1960,international is certificated by the Board as exclusivebargaining representative.Iam confirmed in this view(reachedindependently)bycreditedtestimonyofRespondent'switnessGriepentrog,International President since 1957 and an official ofInternational and its predecessor for over 30 years, who indicated thepractice has been unaffected by this constitutional change It is clearthat elimination of the constitutional requirement did not proscribecontinuation of the practice.67 Furthermore,"Respondents are hardly in position to insist thatthe [Local]Union and its International should apply stricter ordifferent rules of conduct in their dealings with each other than theythemselves(i.e.,Union and International)chose to observeN.L.R.B. v.NationalMineralCo.,134 F 2d 424, 426-427 (C.A.7),N.L.R.B. vNational Seal Corporation,127 F.2d 776, 779 (C.A2),Pueblo Gas &Fuel Co v N.L.R.B ,118 F.2d 304, 307-308 (C.A. 10),N.L.R.B. v.Star PublishingCo., 97F 2d 465,470-471(C A 9), LaneCotton MillsCompany, 9NLRB 952, 967-968, enfd.111 F.2d 814(C.A. 5), cf.N.L.R B. v Deena Artware,198F.2d 645, 652 (C.A. 6)." TheWashington Post Company,165 NLRB No. 118,TXD, fn. 42. See alsoIndependent Stave Company,Inc.,148 NLRB 431, 436, enfd 352 F.2d553 (C.A. 8),cert. denied 384 U.S. 962.68 For reasons to be shown, even if International approval of aLocal contract is not required-constitutionally or otherwise-itwouldnot follow that the employer is thereby freed from obligation to bargainwith International as the Board-certified bargaining representative ofemployees.Whether the Local would be bound by such an agreement ishere beside the point, since,if it were unsanctioned by International thelatter clearly would not be. GENERAL TRANSFORMER CO373ment by International of its bargaining representative status. Inmy view, the facts establish the contrary. As has been shownand found, at all times until International and Respondentreached the parting of the ways, so to speak, on June 10 and16, 1966, International carried the onus of bargaining fromstart to finish on behalf of the employees, and Respondent aswell as Local 305 officials so recognized It was Respondentitselfwhich, at the outset of each contract negotiation,includingGallucci'sMay 26 attempted contract reopener,soughtout International in order to set the stage fornegotiations to ensue. International formulated and preparedbargaining demands and bargaining session agenda. Even in1967, subsequent to the entry of Respondent with Local 305alone into the June 18, 1966 agreement here complained of,Respondent continued to engage with Interantional in contractadministration problemsAnd the simple fact is that Inter-national has at all times up to the aborted June 10 bargainingsession, been present as a vocal, active, and predominantbargainer for the employees The further facts of the matterare that at no time before this case has Respondent questionedthat status, nor does Local 305 question that status even now.As shown above, the actions of the parties hardly admit of anyconstruction other than that Respondent regarded and treatedInternational as the bargaining representative until Interna-tional'ssupposedly refractory refusal to accede to Re-spondent's insistence on a 2-year contract extension as acondition to a wage raise,69 at which time Respondentpromptly and deliberately proceeded, for the first and onlytime since 1960, to bypass International and negotiate withoutInternationalconvenient ploy in the process of carrying water on bothshoulders which is indulged in by all sides so as not to blockoff avenues of tactical retreat. Furthermore-even withoutresort to the truism that such loose words do not override juralrequirements and relationships established by Board certifi-cation, organizational constitutions, and franchises-similarlyto the campaign leaflets and International's constitution theyinvite the reasonable interpretation that the InternationalRepresentative does notimposeorfoisthis views on the Localmembership so as to bind them to an agreement sightunseen.70Theconverse,namely that the Local membershiphas the power to impose or foistitsviews on International,does not follow. Applying this interpretation, for example,International could not compel the local membership to accepta collective agreement requiring them to work for less pay thanthemembers are willing to work for, on the other hand, theLocal membership could not, even through unanimous vote,compel International to agree to or be bound by, nor totolerate on behalf of itself or other locals,7 i a contract, say,for 50 years, or, intolerably ("unacceptably") depressing areawage standards to the serious detriment of sister locals, or,ousting and undermining International from its constitutionalroles, relationships, and powersvis-a-visitsown local(s). Theevidence fails to establish that the negotiating styles andtechniques utilized by International in its bargaining relation-shipswithRespondent negated International's continuingcapacity to act as Respondent's employees' bargaining repre-sentative. CfGeneral Electric Company,150 NLRB 192, 193,194-195, 196, 263-266,North Country Motors, Ltd.,146NLRB 671, 674.d.Parties'BargainingStyles andTechniquesRespondent points to certain statements attributed toDaugherty, as well as other International representatives,tending to minimize his role in collective bargaining as merely"advisory," since the Local membership have the ultimatepower to accept or reject. The argument is of the samecharacterasthatalreadydealtwith involving campaignliterature and International's constitution. Without attemptingthe impracticable task of recreating the particular circum-stances under which the particular words were uttered, even ona rough but fair running view they cannot be said to bedeterminative, nor even substantially assistive, here. Funda-mentally, they are straws which cannot resist the gusts ofreason.For example, it is well understood that in the easyecumenism of industrial relations, more specifically in col-lective bargaining, such expressions may be no more than a69 Credited testimony of International officials indicates that inmore recent years,because of inflationary and other factors,Interna-tional has as a matter of general policy been opposed to contractshaving a term as long as 5 years However, the proof also shows that thispolicy may not have been inflexible.Since contract duration is only oneof many terms to be negotiated,it is evident that as part of the regularperistalsis of negotiation numerous interrelated factors may be involved.The Charging Party's counsel bluntly conceded at the hearing that it "isnot the Charging Party'sposition per se that a five year contract issub-standardyou put enough money on the line and we'lltake afive year contractIf there is not enough money there they don't liketo take a five year contract."However, as he also stated, "The issue inthis case is who you are bargaining with " Counsel's latter observation isthe key AsMr Justice Burton inBorg-Warnerand Judge Leventhal inSteelworkers (Roanoke),both quoted,infra ("3 Respondent's Bypasse.Parties' Collective Agreement FormatsWe move to consideration of Respondent's contention thattheformats of the collective agreements here established"investiture" of Local 305 by International as the employees'exclusive collective-bargaining representative.Our course toward analysis of Respondent's contention ofwhat it terms "contractual investiture" may safely be set bythe compass direction that Board certificates are not negoti-able instruments.7 2Nor, for a plenitude of reasons wellunderstood by practitioners at the Labor Bar, are collectiveagreements "contracts" in the usual garden-variety sense, see,e.g.,J.I.Case Co v. N.L R B ,321 U.S 332,334;N.L R B. v.George E. Light Boat Storage, Inc.,373 F.2d 762, 766 (C.A5), Lozano Enterprises v. N.L.R.B., 327F.2d 814, 818 (C.A.9),Cox,The Legal Nature of Collective Bargaining Agree-ments,57 Mich L. Rev. 1 (1958). "In enforcing the NationalofUnion"),have warned,it is the employer's reaching over the head ofits employees'certified collective bargaining representative so as to dealdirectly with the employees, thereby driving'a wedge between employ-ees and their representative,which is the core element of the statutoryviolation,notwhether the collective bargaining representative wasreasonable in his bargaining demands or techniques To hold otherwisewould be substantially to deprive employees of the very benefit ofcollective bargaining action and expertise which it was the statutorypurpose to insure,and to tilt back to prestatutory imbalance the scalesof economic bargaining power which it was the Act's central purpose tobring into closer equilibrium.70 For example,Resp.Exh. 8(campaign literature,p. 2) emphasizesthe absence of a "national agreement" which is "imposeldl"on locals.71 As indicated by credited testimony of Respondent'switness,International President Griepentrog.72 Neither are they, as indicated, sacrosanct or impregnable 374DECISIONSOF NATIONALLABOR RELATIONS BOARDLabor Relations Act, it is not necessary to import eitherRobert's Rules of Order or common-law intricacies " Feinberg,J., inN.L.R.B. v. M & M Oldsmobile, Inc., 377F.2d 712, 717(C A. 2).As shown, until the June 18, 1966 agreement restricted toRespondent and Local 305, preceding collective agreements7 3were subscribed by Respondent, Local 305, and International.Respondent argues that the failure of the preamble toenumerate International and the presence of the words"Approved as to content and form" preceding International'ssubscription at the end of the agreement, rule Internationalout as a "party" to those agreements. This is by no meansclear, particularly since the subscription is immediately pre-ceded by words identifying the subscribers as "parties." Evenin the absence of those words, however, it may not be assumedthat International's subscription, as Respondent now contends,servedmerelya "ceremonial" and no other purpose. "Ap-proved as to form and content" coupled with an authorizedsignaturemay arguably be regarded as a form of acceptancesufficient to result in contractual obligation, at least to theextent the contract, interpreted in the light of the overallrelationships and dealings of the various subscribers, contains73 Excludingthe temporarymemorandum-typeinstrumentofOctober 21, 1965 (G C. Exh 7), which wassuperseded by thefull-length agreement(G C Exh 8) executedshortly thereafter andbackdated to October 21, 196574 CfThe Crescent Bed Company, Inc.,157 NLRB 296.V Q LaPage, for thepast 10 years International's8th RegionalDirectorfor7Statesincluding Indiana,with 14 InternationalRepresentatives under him and around 105 local unions,and for 9 yearsbeforethat an International Regional Representative,testified that"when I was hired by theInternationalUnion, we were given tounderstand that the right andlegalway toidentify our signatures oncontracts was to write `approvedas to contentand form.' Then were tosignour name and identify ourselves as regional representative or anInternational representative of the International Union [Iwas informedof this by].the boss whenhe hired me,Mr Earl Heaton [andalso[our attorneys-Goldberg,Previantand Padway." Uponbecoming Regional Director,LaPage identicallyinstructed his subordi-nates International President Griepentrog,an official of Internationaland its predecessor for over 30 years, testified that in those30 years,duringwhichagreements have been negotiated by International (or itspredecessor)namingthe employerand local union in the preamble,there has been"never.a company that has told us that thatabrogated our recognition" I unqualifiedlyreject asunworthy of beliefthe testimony of Respondent'switnessMeyers, a confused,peripateticformer InternationalRegionalRepresentativemany years ago-subsequently employed in the Industrial Relations Department ofFruehaufTrailer Company,as a countysurveyor,and now as a salesmanforabridgeand culvert company-that in subscribing collectiveagreementson behalf ofInternational"approved as to content andform" his "functionwas primarily that of a proofreader" to find"clerical type errors"or "typographical errors " Meyers displayed littleeffort toconceal his hostility toward International here. His quotedtestimonywas preceded by an admission that in subscribing theagreements in this fashion he had "reviewledl the contract with regardto ... the policy of the International as reflected in the contract "75 In this connection,itmay be of interest to note that in anIndiana Federal court suit in 1962 seeking damages on behalf of Essex'sLogansport"RBM" facility(at which Local668 and not Internationalwas the certified bargaining representative)against International andLocal 668 forbreach of a contract similar informat tothe one hereinvolved(signed by Local 668, and by Daugherty for International"Approvedas to content and form"),Essex through its GeneralCounselGallucci took the position that International was "the principal for [its]various and numerous locals" and aparty to thecontract,whereasInternational took the position that it was not and therefore not suableunder Section 301 of theTaft-Hartley Actfor breach thereof. In thatFederal court action, Essex stated(C.P Exh 6, p 2)provisions applicable to the one so subscribmg.74 It mayconfidently be assumed that in the event Respondent soughtto enforce such an obligation, it would not-contrary to itspresent contention-insist that International's subscription wasmerely "ceremonial."75Respondent strongly emphasizes wording in the initial(1960) collective agreement recognizing Local 305 as exclusivebargaining representativeGeneral Counsel explains this bytestimony (which I have credited) of Respondent's witnessWildman, former Essex labor counsel who negotiated andsigned the 1960 agreement on behalf of Respondent, that theagreement, incluing its Preamble, "recognition," and Wit-nesseth clauses and signature format, were in effect copiedfrom another collectiveagreementwhich had shortly beforebeen negotiated at Essex's Peru (Indiana) plant. Whether ornot this accounts for the wording in the 1960 agreementpurporting to recognize the local (misnamed Local No. 344therein), rather than International, as collective-bargainingrepresentative despite International's certification for Fowlershortly prior thereto76 is beside the point, since, even if itdoes not, such wording is not conclusive so as to alter the truefacts,whatever they were. Were it otherwise, employer andthat the International..is a real party in interestto the contract.The evidence to beintroducedby plaintiff [Essex] in support of thispositionwill show thatthroughout the bargaininghistory betweenthe parties,the International has always assumed complete controlof and responsibilityfornegotiating the termsof the laboragreement,has consistently policed all labor agreements between theparties (processing grievances,handling arbitration cases, authorizingstrikes)and by its conduct hasgiven thecompany tounderstandthat it isin fact a full party to theagreement.The evidence willfurther show by virtue of thisrelationship through the years, thecompany hasreliedupon the International union to assume itsobligations and responsibilities under the agreementIn denying International'smotion to dismiss,United StatesDistrictJudgeRobert A Grantheld (in agreementwith Essex'scontentionthere)This Courtcannot agree with the defendants that it is clearthat the contractdoes not purportto be an agreement between theInternationalUnion andthe plaintiff The statusof theInternationalUnion,in this resepct is, at least,uncertain.The final determina-tion of this questionmight well dependupon the language of thecontractitself considered in conjunction with any evidence thatmight be introduced which would tend to explain the totalatmosphere of the negotiations incident to the agreement,includingthe degree of participation and interest exhibited by the represen-tatives of the International Union "The case wasultimately settledRespondent'sobjection to admissionintoevidenceof the settlement agreement(C.P. Exh. 14-Ident.), uponwhich ruling was reserved at the hearing,isherebysustained,and itsmotion to suppress that agreementis herebygrantedFor purposesof the instant unfair labor practices proceeding, in myview, as shown above,it is unnecessaryto decidewhether Internationalhas been under past contract formats, or is required to be,a "party "for Section301 suability and possibly other purposes,since the trueissue in the instant proceeding is whether or not the employer failed inits statutory obligation under Section 8(a)(5) of the Act to bargain withInternational If, after such bargaining, the employer was or is aggrievedby any failure or refusal of International-not here claimed-to sign anagreement reached,ample remedy was and is available under the Act tocompel such execution by International.Cf Act,Section 8(d),OscoSteel Company,168 NLRB No.146 There is no indication that suchrelief haseverhere been soughtby the employer.76 Daugherty'stestimony further shows that in International'sorganizationalpattern it is not invariably International which iscertificated by the Board,for example, at Essex's nearby Logansport"RBM" plant, it was local 668which wascertificated GENERAL TRANSFORMER COunion could by mere agreement negate a Board certificationwithout voice by unit employees.77Itmay further be observed that there was no legal obstacleto the selection of the format (even assuming the "recogni-tion" wording of the Fowler agreement was not merely copiedfrom the Peru agreement, but was by design) of the instru-ment, including its manner of subscription, by Internationaland its subsidiary Local 305, in the manner here utilized (withRespondent's assent),without erasing the officially certificatedbargaining representative capacity of International.As is wellknown, collective agreements take a wide penumbra of forms.Varying formats and subscriptions are at times utilized in laborlaw to serve the supposed purpose of exculpation or limitationof liability on the part of the parent union (such as in case of"wildcat" strikes or other local action unauthorized by theparent union78 ) Indeed, comparable formats are utilized inother fields of law, where principals are bound even withoutdisclosure of their identity in preamble, body, or subscriptionof an instrument, such as real estate leases entered into withlessees by rental agents, superintendents, or rent collectors onbehalf of realty owners. In this sense, a local may be regardedas agent of its certificated parent, the agreementper sedoesnot convert agent or subsidiary into parent. Still anothertenable view in such a situation is that parent and local unionare in effect one and the same-Le., parts of a whole,79 or thattheyjointlyrepresent the affected employees (who aremembers of parent as well as of the local).8077 Although Respondent forcefully argues contractual"investiture"to support its position,another way of viewing this is contractualdivestitureSee cases cited supra,"1.International'sCertificatedBargaining Representative Status "78 In this connection,itmay be of interest to note that Essex, vicepresident for Employee Relations Gallucci,also formerly its GeneralCounsel and of counsel for Respondent here,conceded that with onlyone other exception Essex's collective agreements have been subscribedby International as herein, "approved as to content and form 'Galluccifurther testified that during the course of collective bargaining withInternationalatEssex'sLogansport"RBM" facility(Local 668),similarlyresultinginanagreement subscribed by International"approved as to content and form" during the course of negotiationsthere, when Gallucci proposed that International as well as Local 668 benamed as a party to the agreement,InternationalRepresentativeDaugherty suggested that in that case the Company should releaseInternational from liability upon International's written demand on theLocal to cease violating the agreement.Gallucci refused,leaving theintroductory paragraph,recognition clause, and signature page un-changedApparently nobody suggested International need not sign atallRespondent concludes its brief-in-chief by stating(p. 76) "Thechargingpartywants authority without responsibility It wants to keepawage increase but withhold the consideration which is thequid proquofor itWhat it wants is insupportable in law or morals"But theremay be another side to this"Lawsuits demanding damages totaling upto $300 million-more than 25 of them resulting from wildcatstrikes-areon file against the steelworkers. .the union's generalcounsel has announced[He] condemned the strikes. `Some of them areinsurrections,' he said`Our contractssay we won't strike-most of themhaveno-strikeclauses'[He] said that judgment against theinternational union in one big case could wipe out its $20,000,000treasury"The WashingtonPost,Oct 31, 1967,p. I1. In any event, ifRespondent wished International to sign a bargained agreement withoutpossibly limiting language preceding its subscription,itneed but haveasked,as it in effect concedes"To besure, if an employer insists thatas the certified representative the International Union sign the agree-ment as the representative,the InternationalUnion has no legalalternative but to acquiesce." (Resp.brief,p 30 ) And thefacilities forwhich theBoard has been establishedhavealways been available toRespondent to erase any question regarding the identity of its375However, introspection into such considerations, dwellingas it does on matters of mere format, in a sense falls wide ofthe fundamental question here, which is not theformatthat abargained agreement should take, but ratherwho must bebargainedwith?After all, if Respondent, knowing thatInternationalhad just been certified by the Board, wasdissatisfied with entering into an agreement in the form hereused, it could readily and lawfully have insisted that Interna-tional be spelled out as a party in the preamble and elsewherein crystal-clear form, and that it sign the agreement withoutattempted or purported "qualification " Cf.N.L.R.B v.Wooster Division of Borg-Warner Corp ,356 U S 342 Anyrefusal by International to execute the bargained agreementwould have constituted a violation of the express provisions ofSection 8(b)(3) and (d) of the Act There is neither evidence orcontention here, however, that International refused or wasasked Indeed, credited testimony of International RegionalDirector LaPage establishes that such requests are compliedwith by InternationalThe basic question ofwhomust be bargained with here, isthusnot set at rest by Respondent's suggested simplemechanical expedient of looking at the subscriptions orformats of the agreements themselves 8 1 It is nevertheless truethat the fact that a particular signature is affixed to abargained instrument may import recognition by other signa-' ories that he was to be bargained with In this respect, it is tobe noted that although the parties' 1965-68 agreement (G.C.employees'lawful bargaining representative or to effect a changetherein,rather thanto resort to thepatternofex parteself-help in itsown interestdemonstratedhere. Cf. generallyParks v IBEW,314 H 2d886 (C A. 4), cert denied 372 U.S. 97679 Thus, a campaign pamphlet (Resp. Exh 1)introduced inevidence by Respondentisentitled,and emphasizesthe theme, "ONEUNION" (It is, incidentally,observed, that thissameRespondent'sexhibit states,for example, that "The Seniority Clause which protectsyou is a MUST provision in all AIW, AFL-CIO contracts signed foryou" lid , p 31 and callsattention to other terms and conditions ofemployment which "AIW, AFL-CIO contractsprovide for"and which"AIW, AFL-CIO insistson " (Id,pp 3-4, emphasisadded I Withregard to certain other matters,however, such as pensions and insurancecoverages, the languageemployed is, "The IAW advises on . " or "TheAIW provides advisoryassistanceto locals" [Id.,pp5-6 ])Members andofficialsof a local are automaticallymembers ofInternationaland upon initiation and installation takeoaths ofallegiance to International(Resp Exh. 3, art 3, pp 10-11, arts 36 and37, pp. 93-95.)80 "The Act does not prohibitthe voluntary additionof a party, butthatdoesnot authorize the employertoexcludethe certifiedrepresentative from thecontract "N.L.R B. v WoosterDivisionofBorg-Warner Corp,356 U S. 342, 35081DecorelCorp.,163 NLRB No11The merefact that Local 305'ssignature is affixedto the contractdoes not establish its exclusivebargaining representativecapacity-that is thevery question here forresolution Signing a contract does not itself establish legal capacity orauthority of the signer Identification of the signers of a collectiveagreementdoesnot serve as a categorical imperative on the issue ofwhether thestatutory bargaining obligationhas been fulfilled. CfMedoPhoto Supply Corp. v N.L.R.B ,321 U.S. 678, 683-684 Furthermore,a representativealwaysacts on behalf of principals.It is the principalswho are bound by therepresentative'sactswithin the scope of hisauthority.A union's principals in bargaining are the employees whom itrepresents in bargaining If anemployer wereto obtain the signatures ofallemployees as principals for whom the union has bargained, thiswould not relieve the employer from the obligation to continue tobargain with the union which thoseemployeeshavedesignatedThus,the signaturesto thebargained agreement are notper sedeterminativeof who thebargaining representative is, toward whom the bargainingobligation exists under the statute. 376DECISIONS OF NATIONAL LABOR RELATIONS BAORDExh. 8) was subscribed as indicated by International, it isthatagreement which Respondent and Local 305 purported to"terminate," modify, and extend for 2 years by the June 18,1966 "supplemental agreement" (G C Exh. 12)withoutInternational's subscription or participationUpon the record here made, it cannot be said-within theconsistent context of Respondent's uninterrupted overt recog-nitionof International as a participant in the bargainingprocess at all times up and to and including June 10,1966-that the Employer's bargaining obligation vis-a-vis Inter-national legally ended between June 10 and 17, 1966, whenthe employer commenced "bargaining" without International.The fact that a blockage in collective negotiations occurred onJune 10 or 16 because of the seeming inability to resolve thedifference in viewpoint on the issue of contract extensionbetween the employer on the one hand, and, apparently, bothInternational and the Local on the other hand, did not free theEmployer to bargain with the Local alone (or to seek directapproval from the rank-and-file members) to the exclusion ofInternational. To do this, and to do it in the manner heredescribed, was a violation of the Employer's statutory obliga-tion to bargain with International-regardless of the format, asto signature or otherwise, of bargained agreements reached orwhichmight be reached.82Medo Photo Supply Corp. v.NL R.B, 321U.S. 678, 683-684,Independent Stave Com-pany, Inc ,148 NLRB 431, enfd 352 F.2d 553 (C.A. 8), cert.denied 384 U S. 962,Quaker State Oil Refining Corporation,121NLRB 334, 338, 367, 368, enfd 270 F 2d 40, 45-46(C.A 3), cert denied 361 U.S. 9173.Respondent's Bypass of UnionWhen, by June 16, Respondent had failed to obtain thatassentwhich it had consistently sought prior to then fromInternational to Respondent's proposed 2-year extension ofthe subsisting collective agreement, Respondent deliberatelyproceeded to negotiate without International and to attempttoobtain its employees' approval thereof. To this end,Respondent on June 17 reopened negotiations with Local 305officialswhom it summoned to its plant office, in the absenceof International and without notice .to International, afterimproving upon its last offer (June 10) to International,Respondent prevailed upon Local 305 officials in its plantoffice to submit the proposed contract extension directly tothe employees for their approval, notwithstanding even theopposition of Local 305 officials to such extension. Also,Respondent's improved offer of June 17 made to Local 305officials in the absence of International, was further unilat-erallyaugmented and announced by Respondent to itsemployees for a vote by them, without bargaining withInternational (nor, for that matter, even with Local 305).83 Asstated by the Supreme Court inN.L.R.B. v. WoosterDivisionof Borg-Warner Corp.,356 U.S. 342 at 350The `ballot'.dealsonlywith relations between theemployees and their unions It substantially modifies thecollective-bargaining system provided for in the statute byweakening the independence of the `representative' chosenby the employees. It enables the employer, in effect, to dealwith its employees rather than with their statutory repre-sentativeCfMedo Photo Corp. v Labor Board,321 U S.678Thismay be taken to be doubly true where local officials,employed in the plant, are summoned, as here, into the plantoffice, "that locus of final authority in the plant" (cfGeneralShoe Corporation, 97NLRB 499, 502), and subjected toemployer exhortation in the designed absence of the employ-ees'certificated InternationalRepresentativewho is notsubject to such economic and personal pressuresThe employer is prohibited from making unilateral changesin working conditions during negotiations-even though theterms of employment are thereby improved-lest the unionbe denigrated in the employees' eyes and its existence, as aninevitable result, imperiled.N L R.B v Crompton HighlandMills, Inc.,337 U.S 217 (1949),NL R.B. v. InsuranceAgents' InternationalUnion, supra,361U.S. at 485(dictum). [Leventhal, J., inUnited Steelworkers of Amer-ica,AFL-CIO v. N.L.R.B. (Roanoke Iron & Bridge Works,Inc), 390 F 2d 846 (C.A.D C.).][the employer's] conduct plainly created an atmos-phere not conducive to a free exchange of ideas betweentheUnion and its constituents concerning the negotiatedagreement, and thereby constituted an inexcusable intru-sion into the private affairs of the Union and the employeesit represented[ParaniteWire & Cable Division, Essex WireCorporation,164 NLRB No. 48. Cf.General ElectricCompany,150 NLRB 192, 193, 194-195, 196, 262-266,Quaker State Oil Refining Corporation,121 NLRB 334,345-346, 367-368, enfd 270 F 2d 40, 45-46 (C A. 3), cert.denied, 361 U.S. 917.14. ThreatsThe complaint alleges that Respondent threatened itsemployees that unless it accepted Respondent's proposal for a2-year contract extension they would receive no wage increase.The proof shows that on June 17 Fowler Plant Manager Sturtz,appealing directly to the employees to vote on its proposition,did indeed (according to his own testimony) tell them-inresponse to their questioning-that if they failed to accept thecompany's proposed contract extension, "you won't get themoney, probably have to live out the life of the presentcontract " Respondent has moved to dismiss this allegation ofthe complaint on the theory that it cannot be an illegal threatto state that one intends to do (or refrain from doing) thatwhich he has a right to do (or refrain from doing) There is noneed to quarrel with this generally supportable platitude, nor is82 Under all circumstancesof this case,Ido not regard InternationalRepresentativeDaugherty's statementto Overbeyindicating that thelatter signfor Local 305the agreement presentedby Sturtz in view ofthe Local 305 vote thereon,isdeterminativeof the issuehere, namely,Respondent'sobligation to bargainwithInternational as the Board-certifiedbargaining representativeof the employees. Cf.N.L.R.B. v.WoosterDivisionof Borg-Warner Corp.,356 U S 342,347, wherein,likewise upon recommendationof theInternational,the Local accededto the employer'srequest to enter into an agreement containingcontroversial provisions insisted on by the employer but unacceptableto the International, which refused to subscribe the agreement andinstead filed unfair labor practice charges of violation of Section 8(a)(5)against the employer This circumstance did not deter the SupremeCourt from agreeing that the employer had violated the Act.83 An employer violates his statutory duty to bargain if whilenegotiations are sought or in progress he unilaterally institutes changesin existing terms and conditions of employment.N.L.R.B v. Katz,369US 736 GENERALTRANSFORMER COthere occasion here to survey the metes and bounds to which it(in company with similar attractive semantic universals) maybe subject. (Cf., e.g ,TextileWorkers v Darlington Co ,380U S 263, 274, fn 20.)The difficulty with Respondent's position is, it did nothappen that way If Respondent had made and confined toInternational and the Local its statement that there would beno wage increases without a contract extension, it would nothave been unlawful However, the statements were made byRespondent in a direct appeal by it to its employees, in acontextual cloud of attempted employer estrangement ofemployees from their certified collective bargaining representa-tive.84 It was Respondent itself who deliberately chose tocreate this contextual cloudViewing what happened, as isonly fair, in the circumstantial crucible of what had alreadytranspired and what was transpiring, rather than in a lintfreevacuum, it is evident that the Employer was in effect placing acondition upon the wage increases it was dangling before itsemployees, namely, that they were contingent upon employ-ees' rejection of their certified collective bargaining representa-tive's unflinching opposition to a contract extension-indeed,upon the employees' acceptance of an employer proposition(G.C. Exh. 12) which it had not even totally discussed ornegotiated with International. Thus to convey the message torepresented employees that they could not have wage increasesunless they in effect parted company from their statutorilycertifiedcollectivebargaining representative constituted athreat not to increase wages if employees continued to bargaincollectively in the manner they had elected to do and as theyhad the statutorily guaranteed right to do, through their-certified collective bargaining representative. Cf.NL.R.B vWooster Division of Borg-Warner Corp., supra; United Steel-workers of America, AFL-CIO v. N.L.R.B.(Roanoke Iron &BridgeWorks, Inc ), supra, Paranite Wire & Cable Division,EssexWire Corporation,164 NLRB No.48, General ElectricCompany,150 NLRB 192, 195-197, 266 A right is not freewhen shackled in this way by one having power to make theshackles hurt, economically or otherwise Since the describedactions of Respondent interfered with, restrained, and coerceditsemployees in the exercise of their right to bargaincollectively through their certified representative in the normalway contemplated by the Act, free from such employer fettersor disruptive end-runs around the employees' representative, Ihold it to have been in violation of Sections 8(a)(1) and (5) oftheAct as alleged. Respondent's motion at the hearing, uponwhich decision was reserved, to dismiss this allegation of thecomplaint, is accordingly denied5.RecapitulationThis, then, is a proceeding involving three parties anInternationalUnion certified by the Board after an officialelection and still holding that certificate, with no other unioncertified or designated additionally or in its place; an Employerwho has not only at all times to and including June 10, 1966bargained side by side with that International and its Localsubsidiary, but has up to and including June 16 affirmativelysought out the International in order to engage in collectivebargaining, and, finally, the International's subsidiary Local,84 Cf,e.g, Boyle's Famous Corned Beef Co ,168 NLRB No. 46,General Electric Company,150 NLRB 192, 195-197, 266377which has at all times to and including June 10 participated incollective bargaining with the Employer side by side with itsparent International Union, and which Local has not appearedin this proceeding although named and served as a party InMay, 1966 the Employer sought modification of a subsistingcollective agreement subscribed by these three parties in 1965,which by its terms was effective for 3 years, until 1968, andwhich contained a provision precluding unilateral modificationor reopener. The reason for the desired modification was thatthe Employer was losing employees to an intolerable degreebecause of wage rate increases in competing plants. In seekingthismodification, the Employer first contacted Internationalinorder to open negotiations In the ensuing negotiations,participated in by all three parties, the Employer, as acondition to the proposed wage increases, insisted upon a2-year extension of the subsisting collective agreement, ineffect converting that to a 5-year agreement, which bothInternationaland the Local consistently refused to andincluding June 10. On June 16 the Employer privately metwith international, which continued to refuse the proposedcontract extension. On the same day (June 16) the Employermet privately in the plant office with the Local and succeededinpersuading its officials (all plant employees whom theEmployer had summoned to its office) to call a Localmembership meeting for the following evening (June 17) toconsider the proposition rejected by International and theLocalOn the afternoon of June 17, again in the absence ofInternational (the Board-certificated representative of theemployees) and without notice or attempt at notice toInternational, theEmployer again met privately with theLocal, engaging in negotiations with the Local culminating inan improved offer by the Employer to the Local alone ofwages, terms and conditions of employment, dependent upona 2-year contract extension-better than that which had beenproposed by the Employer at the last all-party negotiatingsession of June 10-which the Employer thereafter communi-cated directly to employees in plant speeches, during thecourse of which further improvement was granted to theemployees directly by the Employer, unilaterally and withoutconsultation with either the International or its Local. TheEmployer urged employees to vote in favor of its latestproposal, at a Local membership meeting to be held followingthe Employer's speeches, indicating that unless they did sothey would receive no wage increases At that Local member-shipmeeting, which was immediately thereafter held underconfused and disorderly conditions, the Local membershipapproved the Employer's latest proposal, which was thenincorporated into a written agreement which the Employersigned with the Local only. Although that agreement in formand in terms purports to modify and extend for over 2 yearsthe subsisting (1965-68) collective agreement to which Inter-national is a signatory, at no time was it bargained with norpresented to International for signature or approval, nor was itat any time subscribed or approved by International.Respondent has failed to sustain its burden of proofB 5 ofestablishing by a preponderance of the substantial credibleevidence that International has not been and is not theauthorized collective bargaining representative of Respondent'semployees in the unit found appropriate in the Board's 196085 See casescited supra, "1. International'sCertificatedBargainingRepresentative Status." 378DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification of International as such representative.Under these circumstances, within the context of the recordas a whole, I find and conclude that the Employer violated itsobligation under Section 8(a)(5) and (1) to bargain collectivelywith International, and that the Employer interfered with,threatened, and coerced its employees in the exercise of theirrights under Section 7, in violation of Section 8(a)(5) and (1),of the ActIndependent Stave Company, Inc ,148 NLRB 431,enfd 352 F 2d 553 (C.A 8), cert denied 384 U.S 962 86 CfDecorel Corp ,163 NLRB No 11,General Electric Company,150 NLRB 192, 194-195, 262-266,Quaker State Oil RefiningCorporation,121NLRB 334, 345-346, 367-368, enfd 270F.2d 40, 45-46 (C.A. 3), cert denied 361 U.S.917, John LClemmey Company, Inc,118 NLRB 599.Upon the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2 International Union, Allied Industrial Workers of Amer-ica,AFL-CIO, and its affiliated subsidiary, Local 305,InternationalUnion, Allied Industrial Workers of America,AFL-CIO, have at all material times been and are labororganizations within the meaning of Section 2(5) of the Act3.At all material times, the following has constituted andnow constitutes a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the ActAll production and maintenance employees, including groupleaders, a first aid-production employee, and a combinationwatchman-janitor-production employee of Respondent em-ployed at its Fowler, Indiana plant, exclusive of office clericalemployees, guards, professional employees, and all super-visors as defined in the Act4.At all material times, International Union, Allied Indus-trialWorkers of America, AFL-CIO, has been and is theexclusive bargaining representative of Respondent's employeesin the foregoing appropriate unit within the meaning of Section9(a) of the Act5.By (a) failing and refusing to bargain collectively withsaid International as exclusive bargaining representative of theemployees in the aforesaid appropriate bargaining unit since onor about June 10, 1966, (b) bargaining or attempting orpurporting to bargain with said unit employees without saidInternational, on and since June 17, 1966; (c) purporting byinstrument dated June 18, 1966 to amend a collective agreement86 It is noted that inIndependent Stave,ashere,(1) theInternational Union was the Board-certified bargaining representativeand (2)prior collective agreement Preamble had identified only theLocal as a party,and, unlike here,(3) prior collective agreement hadbeen concluded and signed between the employer and the Localalone(148 NLRB at 436). Board and Court held the employer to haveviolated Section 8(a)(5) and(1) of the Act by entering into a purportedcollectiveagreementwith the Local over the opposition of theInternational.Respondent here calls attention to a post-Board proceed-ing stipulation between the parties inIndependent Staveindicating thatcertain agreements between the parties in that case were not before theBoard. However,both the record and the trial examiner's decision inthat case(officially noticed here)indicate that not only was negotiatingprocedure described but also that contractual wording(e.g.,Tr pp.dated October 21, 1965 and effective until October 21, 1968,subscribed by said International, by extending its term toDecember 13, 1970, without the subscription or concurrence ofsaid International, (d) granting benefits including wage increases,to said unit employees without negotiating the same with saidInternational, Respondent has engaged and is engaging in unfairlabor practices in violation of Section 8(a)(5) and (1) of the Act.6.By engaging in such failure and refusal to bargain,Respondent has interfered with, restrained and coerced, and isinterfering with, restraining and coercing, its employees in theexercise of their statutory rights, in violation of Section 8(a)( 1)of the Act7.By threatening its said unit employees with loss of futurebenefits unless said employees authorized and approved theextension of the duration of said subsisting collective agreementdated October 21, 1965 until on or about December 13, 1970,contrary to the express refusal of the collective bargainingrepresentative of said employees to agree thereto, Respondenthas engaged and is engaging in unfair labor practices in violationof Section 8(a)(5) and (1) of the Act, and has interfered with,restrained and coerced, and is interfering with, restraining andcoercing, its employees in the exercise of their statutory rights,in violation of Section 8(a)(1) of the Act8The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certain unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act, it will be recommended that Respondent berequired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct. It will be recommended that Respondent be ordered tobargain collectively upon request, with International as theexclusive representative of the employees in the appropriateunit and embody in a signed agreement any understandingreached. It will also be recommended that Respondent berequired to cease and desist from performing or giving effect toits agreement dated June 18, 1966, with Local 305; without,however, affecting any wage increase, wage rate increase,vacation pay, starting pay differential, or other benefit placedinto effect or provided for under said June 18, 1966 agreementor otherwise.Upon the basis of the foreoging findings of fact andconclusions of law and upon the entire record, and pursuant toSection 10(c) of the Act, I hereby make the following:69-72)was quoted in testimony at the hearing,and considered and dealtwith by the trial examiner in his decision. Furthermore,the indicatedpost-Board stipulation and record show that the agreements themselveswere before the Court"for consideration by the Court" (as thestipulation recites),which enforced the Board'sorder affirming thedecision of Trial Examiner George J. Bott. Certiorari was subsequentlydenied by the Supreme Court.There is no indication here thatreargument or reopening ofIndependent Stavehas ever been soughtfrom the Board or elsewhere The objections to Respondent's offer inevidence of the record inIndependent Stave(Resp.Exhs 42 and 42-A)are sustained In trial and appellate litigation, a party is always free toargue the applicability or inapplicability of the decision in another case,and may if essential for that purpose resort to the record of the othercase, without the necessity for placing the record in evidence. GENERAL TRANSFORMER CO.379RECOMMENDED ORDERGeneral Transformer Company, its officers, agents, succes-sors and assigns, shall1Cease and desist from(a) Failing or refusing to bargain collectively with Inter-national Union, Allied Industrial Workers of America, AFL-CIO, as exclusive representative of Respondent's employees inthe following appropriate collective bargaining unitAllproduction andmaintenance employees, includinggroup leaders, a first aid-production employee, and acombinationwatchman-janitor-production employee em-ployed at Respondent's Fowler, Indiana plant, exclusive ofoffice clerical employees, guards, professional employees,and all supervisors as defined in the Act.(b) Bargaining or attempting or purporting to bargain withsaid unit employees without said International.(c) Purporting to have amended, or to hold out orrepresent as having been amended, a collective agreementdatedOctober 21, 1965, subscribed by said International,through or by virtue of an instrument dated June 18, 1966subscribed by Respondent and Local No. 305, InternationalUnion,Allied IndustrialWorkers of America, AFL-CIO,purporting to extend the term of the aforesaid October 21,1965, collective agreement to December 13, 1970.(d)Granting benefits, in the form of wage increases orotherwise, to said unit employees or any of them withoutnegotiating the same with said International(e)Warning or threatening its said unit employees or any ofthem with loss of future benefits unless said employeesauthorize or approve extension of the duration of, or anyother change or modification in, any subsisting collectiveagreement without having negotiated such change or modifica-tion with said International, or contrary to the refusal of saidInternational to agree thereto or submit same for ratificationor other action by said employees.(f)Performing or giving effect to its agreement dated June18, 1966, with Local No. 305, International Union, AlliedIndustrialWorkers of America, AFL-CIO, provided, however,that nothing herein shall affect any wage increase, wage rateincrease, vacation pay, starting pay differential, or any otherbenefit placed into effect or provided for by virtue of saidJune 18, 1966 agreement or otherwise, nor shall anythingherein prejudice the assertion by employees of any rightsacquired thereunder(g) In any like or related manner interfering with theefforts of said International Union, Allied Industrial Workersof America, AFL-CIO, to bargain collectively for employeesin said unit.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)Upon request, bargain collectively with InternationalUnion, Allied Industrial Workers of America, AFL-CIO, asexclusive representative of all employees in the appropriateunit described above, concerning rates of pay, wages, hours,and other terms and conditions of employment, and embodyin a signed agreement any understanding reached.(b) Post at its plant in Fowler, Indiana, copies of theNotice attached hereto as "Appendix A.s87 Copies of saidNotice, on forms provided by the Regional Director for Region25, shall, after being duly signed by Respondent's authorizedrepresentative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial(c)Notify said Regional Director, in writing, within 20days from receipt of this Decision and Recommended Order,as to what steps have been taken to comply therewith.8 887 In the event that this Recommended Order be adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords"the Recommended Order of a Trial Examiner"in the Notice Inthe further event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals,the words"aDecree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order."88 In the event that the Recommended Order be adopted by theBoard, this provision shall be modified to read*"Notify said RegionalDirector,inwriting, within 10 days from the date of this Order, as towhat steps have been taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Recommended Order of a TrialExaminer of the National Labor Relations Board and in orderto effectuate the policies of the National Labor Relations Act,as amended, we hereby notify our employees that.After a hearing duly held, it was determined that GeneralTransformer Company has violated the National Labor Rela-tions Act. In order to remedy this conduct, we have beenrequired to post this notice and to take the following stepsWE WILL bargain collectively in good faith, upon re-quest, with International Union, Allied Industrial Workersof America, AFL-CIO, as the exclusive representative of allof our employees described below, with respect to rates ofpay,wages, hours, and other terms and conditions ofemployment, and embody in a written agreement anyunderstanding reached. The collective bargaining unit isAll production and maintenance employees, includinggroup leaders, a first aid-production employee, and acombination watchman-janitor-production employee em-ployed at our Fowler, Indiana plant, exclusive of officeclerical employees, guards, professional employees, andall supervisors as defined in the Act.WE WILL NOT bypass International Union, Allied Indus-trialWorkers of America, AFL-CIO, and bargain orattempt to bargain directly with our employees or withLocalNo. 305, International Union, Allied IndustrialWorkers of America, AFL-CIO, in the absence of Interna-tional Union, Allied Industrial Workers of America, AFL-CIOWE WILL NOT attempt to extend the duration of anycollective agreement subscribed by International Union,Allied Industrial Workers of America, AFL-CIO, withoutnegotiating with and obtaining the approval of InternationalUnion, Allied Industrial Workers of America, AFL-CIO, andWE WILL NOT attempt to get our employees or Local No.305, InternationalUnion, Allied Industrial Workers ofAmerica, AFL-CIO, to enter into any such extension withus alone.WE WILL NOT warn or threaten any of our employees 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith loss of higher pay or other benefits unless saidemployees extend the duration of (or otherwise modify)the collective agreement into which we have entered withtheir collective bargaining representative, by appealing toour employees to vote on such a modification even thoughtheir collective bargaining representative has not seen fit tosubmit it to the employees for a vote.Wr. WILL NOT perform or give effect to our agreementdated June 18, 1966, with Local No. 305, InternationalUnion, Allied Industrial Workers of America, AFL-CIO,which purports to extend the duration of our collectiveagreement of October 21, 1965 to December 13, 1970.However, this will not affect or prejudice any wage increase,wage rate increase, vacation pay, starting pay differential,or any other benefit placed into effect or provided forunder the June 18, 1966, agreementWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of rightsguaranteed them in Section 7 of the Act, except to theextent that such rights may be affected by a union shopagreement as authorized in the State of Indiana by virtue ofSection 8(a)(3) of the Act as modified by the Labor-Management Reporting and Disclosure Act of 1959.GENERAL TRANSFORMERCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this notice orcompliance with its provisions, they may communicate di-rectly with the Board's Regional Office, 614 ISTA Center, 150W. Market Street, Indianapolis, Indiana 56204, Telephone633-8921